     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 1 of 88




 1 Lesley E. Weaver (SBN 191305)
   Matthew S. Weiler (SBN 236052)
 2 BLEICHMAR FONTI & AULD LLP
   555 12th Street, Suite 1600
 3
   Oakland, CA 94607
 4 Tel.: (415) 445-4003
   Fax: (415) 445-4020
 5 lweaver@bfalaw.com
   mweiler@bfalaw.com
 6
   Michael P. Lehmann (SBN 77152)
 7
   Bonny E. Sweeney (SBN 176174)
 8 Christopher L. Lebsock (SBN 184546)
   Samantha Stein (SBN 302034)
 9 HAUSFELD LLP
   600 Montgomery Street, Suite 3200
10 San Francisco, CA 94111

11 Tel.: (415) 633-1908
   Fax: (415) 358-4980
12 mlehmann@hausfeld.com
   bsweeney@hausfeld.com
13 clebsock@hausfeld.com
   sstein@hausfeld.com
14

15 Interim Co-Lead Counsel for the Proposed Direct Purchaser Class
    [Additional counsel listed on signature page]
16
                              UNITED STATES DISTRICT COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
19 IN RE INDUCTORS ANTITRUST                  Case No. 5:18-cv-00198-EJD-NC
   LITIGATION
20                                  [PROPOSED] DIRECT PURCHASER
                                    PLAINTIFFS’ SECOND
21 THIS DOCUMENT RELATES TO:        CONSOLIDATED AMENDED CLASS
   THE DIRECT PURCHASER PLAINTIFFS’
22 ACTION                           ACTION COMPLAINT

23                                            CLASS ACTION

24                                            JURY TRIAL DEMANDED
25
                                              PUBLIC REDACTED VERSION OF
26                                            DOCUMENT SOUGHT TO BE
                                              SUBMITTED UNDER SEAL
27

28
          DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 2 of 88




 1                                                    TABLE OF CONTENTS

 2    I.      NATURE OF THE ACTION ........................................................................................ 1

 3    II.     JURISDICTION AND VENUE .................................................................................... 8

 4    III.    PARTIES ....................................................................................................................... 8

 5            A.         Plaintiffs ............................................................................................................ 8

 6            B.         The Murata Defendants ..................................................................................... 9

 7            C.         The Panasonic Defendants .............................................................................. 11

 8            D.         The Sagami Defendants ................................................................................... 13

 9            E.         The Sumida Defendants .................................................................................. 13

10            F.         The Taiyo Yuden Defendants .......................................................................... 16

11            G.         The TDK Defendants ...................................................................................... 17

12            H.         The Tokin Defendants ..................................................................................... 21

13            I.         Agents and Co-Conspirators............................................................................ 22

14    IV.     AFFECTED COMMERCE ......................................................................................... 23

15            A.         The Defendants’ Conduct Involved Import Trade or Import Commerce and

16                       Had Direct, Substantial and Reasonably Foreseeable Effects on United States

17                       Domestic and Import Trade or Commerce that Gave Rise to Plaintiffs’ and

18                       Class Members’ Antitrust Claims ................................................................... 23

19            B.         The Defendants Targeted the United States .................................................... 26

20    V.      FACTUAL ALLEGATIONS ...................................................................................... 31

21            A.         Inductors Generally and Types of Inductors ................................................... 31

22            B.         The Structure of the Inductor Market Is Conducive to Collusion ................... 37

23                       1.         Market Concentration .......................................................................... 37

24                       2.         Product Commoditization .................................................................... 38

25                       3.         Entry Barriers ...................................................................................... 39

26                       4.         Demand Inelasticity ............................................................................. 41

27                       5.         Declining Demand and Excess Capacity ............................................. 42

28
             DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                                         ii
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 3 of 88




 1             C.        The Conduct of Defendants, the Investigation by the DOJ, and the Use of

 2                       Trade Associations Strongly Support The Assertion That Defendants

 3                       Colluded .......................................................................................................... 43

 4                       1.         Summary of Defendants’ Unlawful Conduct ...................................... 43

 5                       2.         Conspiratorial Acts Conducted Through JEITA ................................. 46

 6                       3.         Examples of Conspiratorial Acts in The United States ....................... 59

 7                       4.         Subpoenas Issued by DOJ And Presence Of A Leniency Applicant. . 66

 8                       5.         Use of Trade Associations Other than JEITA to Facilitate and

 9                                  Organize the Conspiracy ..................................................................... 68

10                       6.         Other Interactions ................................................................................ 71

11                       7.         Some Defendants’ Involvement in Other Conspiracies in Electronic

12                                  Product Markets Further Support an Inference of Conspiratorial

13                                  Conduct Based on Similar Facts Pled Here ......................................... 72

14    VI.      TOLLING OF THE STATUTE OF LIMITATIONS PURSUANT TO THE INJURY-

15                            DISCOVERY RULE AND THE DOCTRINE OF FRAUDULENT

16             CONCEALMENT ....................................................................................................... 74

17    VII.     CLASS ACTION ALLEGATIONS ............................................................................ 77

18    VIII.    CLAIM FOR RELIEF ................................................................................................. 79

19    IX.      DEMAND FOR JUDGMENT .................................................................................... 81

20    X.       JURY DEMAND......................................................................................................... 82

21

22

23

24

25
26

27

28
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                                       iii
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 4 of 88




 1           1.      Plaintiffs Arch Electronics, Inc., Cambridge Capital Corporation, Dependable
 2 Component Supply Corporation, Lifetime Service Center, Inc., Powerweb, Inc. and Powerweb

 3 Energy, Inc. (collectively, “Plaintiffs”) bring this action on behalf of themselves and on behalf

 4 of a class of all similarly situated persons and entities in the United States, its territories, and

 5 the District of Columbia (the “Class”) for damages and injunctive relief under Sections 15 and

 6 26 of the Clayton Act (15 U.S.C. §§ 15 and 26) for violations of Sections 1 and 3 of the Sherman

 7 Act (15 U.S.C. §§ 1 and 3) against Defendants Murata Manufacturing Co., Ltd.; Murata

 8 Electronics North America, Inc.; Murata Power Solutions, Inc.; Panasonic Corporation;

 9 Panasonic Corporation of North America; Panasonic Electronic Devices Co. Ltd; Panasonic

10 Industrial Devices Corporation of America; Sagami Elec Co., Ltd.; Sagami America, Ltd.;

11 Sumida Corporation; Sumida Electric Co., Ltd.; Sumida America Components, Inc.; Taiyo

12 Yuden Co., Ltd.; Taiyo Yuden (U.S.A.) Inc.; TDK Corporation; TDK-EPC Corporation; TDK

13 Corporation of North America; TDK U.S.A. Corporation; TOKO Inc. (now known as Saitama

14 Murata Manufacturing Co., Ltd.); Tokin Corporation; and Tokin America, Inc. (collectively

15 “Defendants”).1 The allegations in this Second Consolidated Amended Complaint (“2CAC”)

16 supersede all others in earlier complaints filed in connection with this litigation. Plaintiffs allege

17 as follows, based on information and belief, except as to themselves.

18                                 I.   NATURE OF THE ACTION
19           2.      This action is based on a scheme by Defendants to fix prices of Inductors (as
20 described herein) that were purchased by entities or persons in the United States, its territories,

21 or the District of Columbia (including through controlled subsidiaries, agents, affiliates, or joint

22 ventures) during the period from at least January 1, 2003 through December 31, 2017 (the

23 “Class Period”).2

24
      1
25      Plaintiffs reserve the right to amend their complaint further once the identities of any further
      alleged conspirators are established.
26    2
    The Class Period alleged here differs from the period during which the Defendants actively
27 conspired (the “Conspiracy Period”). As explained below, it is possible that the Conspiracy
   Period ended in 2016, but the effects of Defendants’ conspiracy lingered on, causing injury
28 and damage to members of the proposed Class for a period thereafter. Plaintiffs’ investigation
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      1
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 5 of 88




 1              3.   As used herein, the term “inductors” refers to electronic components that store

 2    energy in the form of a magnetic field, taking many forms and arrangements, including: beads;

 3    coils; chokes; common mode filters; “chip inductors”; “chip coils”; and wire-wound, air core,

 4    and multi-layer Inductors for power applications, EMI (Electromagnetic Interference)

 5    filtering/suppression and oscillation matching. Along with resistors (a component having a

 6    specific amount of resistance to the flow of an electrical current) and capacitors (a two-terminal

 7    electronic component that stores potential energy in the form of an electrical field), Inductors

 8    are viewed as part of the category of “passive electronic components.” Along with capacitors

 9    and resistors, inductors are one of the most common passive linear elements in electronic

10    circuits and thus are ubiquitous in thousands of products that rely on electronic circuits for

11    power. As explained in more detail below, Inductors are now found in a wide variety of

12    electronic equipment, including: (a) smartphones, laptop and desktop computers, video game

13    consoles, wireless LAN (Local Area Network) boxes, and other types of consumer electronic

14    equipment; (b) televisions; (c) advanced driver assistance systems (“ADAS”) used in vehicles;

15    and (d) induction motors that are used in industry to convert electrical energy into mechanical

16    energy.

17              4.   The term “Inductors” as used herein refers to any inductors (as described above

18    and further below) manufactured by each of the Defendants, unless the context indicates

19    otherwise. When the term “inductors” with no initial capitalization is used herein, it refers to

20    inductors generally, including inductors made by Defendants and by others, unless the context

21    indicates otherwise.

22

23

24

25    is ongoing, and Plaintiffs have conservatively chosen a Class Period that commences in 2003.
      Some Plaintiffs purchased millions of dollars of Inductors from Defendants prior to January 1,
26    2003 during which time at least some conspiratorial activity may have occurred. Formal
27    discovery may reveal that prices from 1999 through 2003 were supracompetitive. Plaintiffs
      reserve the right to further amend their 2CAC with respect to the Class Period following
28    further investigation.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      2
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 6 of 88




 1           5.      In 2015, the global market for inductors generally was estimated to be worth

 2    $2.599 billion. As explained below, the Defendants control roughly 75% of the global inductors

 3    market, and during the Class Period controlled as high as 80% of the global inductors market.

 4           6.      As alleged herein, the Defendants formed a cartel to fix and stabilize the prices

 5    for Inductors sold or shipped to the United States, its territories and the District of Columbia

 6    and world-wide. Defendants acted to stabilize prices of Inductors as a reaction to a series of

 7    shocks to the inductors market that began in the late 1990s resulting from increased competition

 8    from Chinese, Korean and Taiwanese manufacturers. The global recession of 2001 exacerbated

 9    these effects, as demand for the consumer electronics goods plummeted.

10           7.      The Defendants’ cartel activity arose out of a need to protect profits of these

11    Japan-based companies from the competition created by the entry in December of 1997 of

12    twenty-nine nations (including Japan and the United States) into the Information Technology

13    Agreement (“ITA”), which eliminated tariffs on world trade of various IT products, including

14    inductors. The situation worsened for Japan-based manufacturers in 2003, when China agreed

15    to enter into the ITA. The need to stabilize prices became especially prominent following the

16    global recession in 2001, when sales of inductors to North America dropped by 35%.

17           8.      Despite these dramatic changes, prices for Inductors remained stubbornly high

18    during the Class Period. This is because the Defendants expressly conspired to fix prices and

19    allocate markets for Inductors by exchanging competitively sensitive information with their

20    competitors, such as price and anticipated volume of sales, for the purpose of reaching

21    agreements to maintain artificially high prices.

22           9.      The following chart, taken from Federal Reserve Economic Data (“FRED”)

23    maintained on a database by the Federal Reserve Bank of St. Louis, shows the effects of the

24    Defendants’ conspiracy:

25
26

27

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                         3
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 7 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11           10.     The chart depicts a Price Index for imported inductors (“Import Price Index”)
12    (as well as related types of electronic equipment, such as transformers)3 using the data from the
13    year 2000 as a baseline. As can be seen, the index of import prices for inductors started to
14    plummet drastically in January of 1998 and reached a nadir by October of 2003, six months
15    after China agreed to enter into the ITA. Thereafter, the Import Price Index increased radically,
16    including two major price spikes in July of 2008 and April of 2009, the period of the worldwide
17    recession. of the Import Price Index climbed steadily, reaching a peak in August of 2014. While
18    the Import Price Index has since declined slightly, it never returned to its pre-2003 levels,
19    spiking again in August of 2017. The Import Price Index during this period largely reflected
20    index prices for Defendants’ Inductors that were imported into the United States, given their
21    collective dominant position.
22

23

24

25
26

27    3
       A transformer is a device that makes use of two coupled inductors to increase or decrease
28    voltage levels, so Inductors are significant components of transformers.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     4
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 8 of 88




 1             11.   Increased costs of raw materials do not explain the increases in the Import Price

 2    Index. The following chart depicts how the Raw Material Price Index for passive electronic

 3    components stabilized for much of the period between November of 2012 and January of 2016

 4    and declined in the latter portion of that period to the point where it was below its levels in

 5    2012:

 6

 7

 8

 9

10

11

12

13

14             12.   Increases in demand do not explain the huge increases in the Import Price Index.
15    For example, analysts noted that in March of 2009, the global market for passive electronic
16    components generally had declined by 18% compared to the previous year and that by March
17    of 2010, demand for passive electronic components had declined by an additional 13%. As
18    noted above, contrary to sliding Inductor demand in these years, the Import Price Index spiked.
19    In Japan, exports of passive components fell from 1,130,000 million yen in 2007 to 705,372
20    million yen in 2009, according to data available from MITI, the Japanese Ministry of
21    International Trade & Industry.
22             13.   While use of inductors in smartphones and ADAS increased in the years that
23    followed, the costs of manufacturing these products declined. For example, by 2015, Air Core
24    inductors (inductors consisting of a coil wrapped around a ceramic core) occupied
25    approximately 40% of the market and were much easier to manufacture than other types of
26    Inductors. Yet the Import Price Index in 2014-15 was at levels that vastly exceeded those of
27    2009-10.
28
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                     5
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 9 of 88




 1           14.     The only plausible explanation for the discrepancy between higher or stabilized

 2    indexed Inductor import prices during times of decreasing global demand and decreasing

 3    manufacturing costs is conspiratorial activity.

 4           15.     That is exactly what happened here. On January 4, 2018, the legal media

 5    organization MLex first reported that certain Japanese companies received investigative

 6    subpoenas from a grand jury empaneled in the Northern District of California relating to an

 7    investigation by the United States Department of Justice (“DOJ”) of price-fixing activity with

 8    respect to Inductors. The DOJ has confirmed the existence of that investigation to this Court

 9    and has sought and received repeated limited stays of discovery in these civil actions so that its

10    investigation may continue.

11           16.     On May 20, 2019, MLex identified Defendant TDK Corporation as a leniency

12    applicant with the DOJ.

13

14

15

16                                                                                                   As

17    explained below, that fact is significant because in order to seek leniency, TDK had to admit to

18    a criminal violation of the antitrust laws.

19                                                                   Once a conspiracy is established,

20    liability for acts done in furtherance of it is broad. As the United States Court of Appeals for

21    the Ninth Circuit has stated in Beltz Travel Service, Inc., v. International Air Transportation

22    Association, 620 F.2d 1360, 1366-67 (9th Cir. 1980): “[p]articipation by each conspirator in

23    every detail in the execution of the conspiracy is unnecessary to establish liability…. each

24    conspirator may be performing different tasks to bring about the desired result.”

25           17.     The situation that fostered this conspiracy also fostered participation by some of

26    the same Defendants to collude in the market for capacitors. The DOJ obtained a series of guilty

27    pleas with respect to a capacitors conspiracy that extended from as long as September of 1997

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                        6
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 10 of 88




 1    through January of 2014.4 The conspiracy included some, but not all of the Defendants in this

 2    action. The conduct in question included, inter alia: (a) face-to-face meetings at which

 3    agreements to fix the prices of capacitors were reached; (b) collusive bidding to customers who

 4    asked for pricing on capacitors; (c) exchanges and monitoring of price, sales, bid, supply,

 5    demand, shipping and production of capacitors; and (d) acts of fraudulent concealment of the

 6    conspiracy. The Honorable District Judge James Donato has rejected some of the fines with

 7    respect to corporate plea-takers as being too low.

 8           18.      The DOJ’s actions with respect to capacitors and its investigation into antitrust

 9    violations with respect to resistors, another passive electronics component, have led to the filing

10    of two follow-on class action proceedings centralized before Judge Donato: In re Capacitors

11    Antitrust Litig., No. 14-3264 (N.D. Cal.), and In re Resistors Antitrust Litig., No. 15-3820 (N.D.

12    Cal.) (“Resistors”). Defendant Panasonic Corporation is a defendant in both cases.

13           19.     It has been publicly reported that Panasonic Corporation approached the DOJ

14    and sought leniency with respect to the conspiracy regarding capacitors. Both NEC Tokin (the

15    predecessor of Defendant Tokin Corporation) and Taiyo Yuden Co., Ltd. also acknowledged

16    publicly that they were cooperating with investigators with respect to the capacitors conspiracy.

17    Taiyo Yuden Co., Ltd. is also a defendant in the capacitors case.

18           20.     As was the case in the capacitors and resistors conspiracies, the conspiracy

19    regarding Inductors was carried out, in part, under the auspices of the Japan Electronics &

20    Information Technology Association (“JEITA”), which was formed in 2000. Each of the

21    Japanese Defendants is an active member of JEITA. Through attendance at formal JEITA

22    meetings and other meetings, as well as meetings of other trade associations described below,

23    the Defendants exchanged competitively sensitive information and reached agreements, just as

24    some defendants did in cartels concerning capacitors and resistors.

25    //

26    //

27    4
        See https://www.justice.gov/opa/pr/seventh-company-agrees-plead-guilty-fixing-prices-
28    electrolytic-capacitors.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      7
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 11 of 88




 1                                  II.    JURISDICTION AND VENUE

 2            21.         Jurisdiction exists under Section 16 of the Clayton Act (15 U.S.C. § 26) to

 3    recover equitable relief for violation of Section 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

 4    The Court has original federal question jurisdiction over the Sherman Act claim asserted in this

 5    complaint pursuant to 28 U.S.C. §§ 1331 and 1337.

 6            22.         Venue is proper in this District under Sections 4(a) and 12 of the Clayton Act

 7    (15 U.S.C. §§ 12 and 22) and 28 U.S.C. § 1391(b), (c), and (d) because Defendants regularly

 8    transact business in this District. Additionally, a substantial part of the events giving rise to

 9    Plaintiffs’ claims occurred in this District. Specifically, some Defendants maintain offices in

10    this District, and all Defendants sell or seek to sell Inductors to electronics companies located

11    in this District.

12            23.         This Court has jurisdiction over Defendants because the wrongdoing alleged

13    herein was directed at purchasers of Inductors and/or products containing Inductors in the

14    United States and in this District.

15                                             III.    PARTIES

16                  A. Plaintiffs

17            24.         Each Plaintiff purchased one or more Inductors or products containing Inductors

18    from a Defendant conspirator or an entity owned or controlled by a Defendant conspirator. The

19    purchases identified below were made at various times during the Class Period, beginning no

20    earlier than January 1, 2003, ending no later than December 31, 2017.

21            25.         Plaintiff Arch Electronics, Inc. (“Arch”) is a corporation organized and existing

22    under the laws of the Commonwealth of Pennsylvania and has its principal place of business in

23    Cheltenham, Pennsylvania. Among other things, Arch sells and installs consumer electronic

24    equipment. During the Class Period, Arch purchased manufactured products containing

25    Inductors directly from one of more of the named Defendants, their predecessor entities, their

26    divisions, subsidiaries or affiliates, or their co-conspirators. These products contained one or

27    more Inductors manufactured by a Defendant. Arch paid more than it would have in the absence

28    of the conspiracy alleged herein.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                          8
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 12 of 88




 1           26.      Plaintiff Cambridge Capital Corporation (“Cambridge”) is a New York

 2    corporation with a principal place of business in Florida. Cambridge is the successor in interest

 3    to Univisions Crimson Holding, Inc. (“UCH”), a company that during the Class Period

 4    purchased manufactured products containing Inductors directly from one of more of the named

 5    Defendants, their divisions, subsidiaries or affiliates, or their co-conspirators. These products

 6    contained one or more Inductors manufactured by a Defendant. Cambridge paid more than it

 7    would have in the absence of the conspiracy alleged herein.

 8           27.      Plaintiff Dependable Component Supply Corporation (“Dependable”) was

 9    incorporated under the laws of Florida. During the Class Period, Dependable purchased

10    Inductors directly from one or more of the Defendants. Dependable paid more for Inductors

11    than it would have in the absence of the anticompetitive and unlawful conspiracy alleged herein.

12           28.      Plaintiff Lifetime Service Center, Inc. (“Lifetime”) is a corporation with a

13    principal place of business in Williamsville, New York. During the Class Period, Lifetime

14    purchased Inductors directly from one of the Defendants. Lifetime paid more for Inductors than

15    it would have in the absence of the anticompetitive and unlawful conspiracy alleged herein.

16           29.      Plaintiffs Powerweb, Inc. and Powerweb Energy, Inc. (collectively,

17    “Powerweb”) are corporations with their principal places of business located in Philadelphia,

18    Pennsylvania. Powerweb purchased Inductors directly from one or more of the Defendants.

19    Powerweb paid more for Inductors than it would have in the absence of the anticompetitive and

20    unlawful conspiracy alleged herein.

21                 B. The Murata Defendants

22           30.      Defendant Murata Manufacturing Co., Ltd. (“Murata Manufacturing”) is a

23    Japanese corporation with its principal place of business located at 10-1, Higashikotari 1-

24    chome, Nagaokakyo-shi, Kyoto 617-8555, Japan. Murata Manufacturing—directly and/or

25    through its predecessors and subsidiaries, which it wholly owns and/or controls—

26    manufactured, marketed, and/or sold Inductors in the United States, its territories and the

27    District of Columbia during the Class Period. For example, industry data shows that Murata

28    Manufacturing had $15 million in sales of one type of Inductors (ceramic chip Inductors) in
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     9
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 13 of 88




 1    North America in 2007 alone. Murata Manufacturing is one of the largest global manufacturers

 2    of passive electronic components. Murata Manufacturing annually has revenues in excess of $5

 3    billion from sales of passive electronic components, including Inductors.

 4           31.     In March of 2014, Murata Manufacturing acquired a controlling interest in

 5    Defendant TOKO, Inc. (“TOKO”), a Japanese company that was a leading Inductor

 6    manufacturer that sold hundreds of millions of dollars of Inductors in the United States, its

 7    territories and the District of Columbia during the Class Period. According to estimates from

 8    one industry expert, TOKO had $47 million of sales of one type of Inductors (ceramic chip

 9    Inductors), in North America in 2007 alone. By April of 2015, Murata Manufacturing had

10    assumed all aspects of TOKO’s business, including its assets, sales, service, and technical

11    support for the portfolio of TOKO products, including Inductors. To the extent Murata

12    Manufacturing assumed, in whole or in part, the assets and liabilities of TOKO, Plaintiffs intend

13    to hold Murata Manufacturing liable for any violations of Sections 1 and 3 of the Sherman Act

14    (15 U.S.C. §§ 1, 3) by TOKO that occurred during the Class Period. Plaintiffs also separately

15    name TOKO as a Defendant.

16           32.     Defendant Murata Electronics North America, Inc. (“MENA”) is a wholly

17    owned subsidiary of Murata Manufacturing. MENA is a Texas corporation with its principal

18    place of business located at 2200 Lake Park Drive SE, Smyrna, Georgia 30080-7604. MENA—

19    directly and/or through its subsidiaries, which it wholly owned and/or controlled—

20    manufactured, marketed, and/or sold Inductors that were purchased throughout the United

21    States, its territories and the District of Columbia during the Class Period.

22           33.     Murata Power Solutions, Inc. (“Murata Power”) is a wholly owned subsidiary

23    of Murata Manufacturing that was created in 2007 when Murata Manufacturing acquired a

24    division of C&D Technologies, a United States company with its headquarters in Pennsylvania.

25    Murata Power has its headquarters at 129 Flanders Road, Westborough MA, 01581. Murata

26    Power sells Inductors to customers located in the United States. Murata Power had $5 million

27    of sales of Inductors in the United States in 2007.

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      10
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 14 of 88




 1           34.      Murata Manufacturing also operates Murata Americas RF Product Department

 2    (“Murata RF”) in the United States, with offices in Carrollton, Texas and Duluth, Georgia.

 3           35.      Defendant TOKO (now known as Saitama Murata Manufacturing Co., Ltd.

 4    (“Saitama Murata”)) was once an independent company that had substantial market share in

 5    sales of Inductors. TOKO’s headquarters are at 18, Gomigaya, Tsurugashima-shi, Saitama,

 6    350-2281, Japan. As is alleged in greater detail below, TOKO—both before and after its

 7    acquisition by Murata Manufacturing—attended meetings of competitors and participated in

 8    anticompetitive activity with Defendants. The current TOKO entity is a subsidiary of Murata

 9    Manufacturing. TOKO continues to manufacture and perform research and development for

10    Inductors under the direction of Murata Manufacturing. In 2019, TOKO was renamed Saitama

11    Murata.

12           36.      Defendants Murata Manufacturing, MENA, Murata Power, and TOKO (now

13    known as Saitama Murata) will be referred to collectively herein as “Murata” or the “Murata

14    Defendants.”

15                 C. The Panasonic Defendants

16           37.      Defendant Panasonic Corporation (“Panasonic Corporation”) is a Japanese

17    corporation with its principal place of business located at 1006, Oaza Kadoma, Kadoma-shi,

18    Osaka 571-8501, Japan. Panasonic Corporation—directly and/or through its predecessors and

19    subsidiaries, which it wholly owns and/or controls—manufactured, marketed, and/or sold

20    Inductors and products containing Inductors in the United States, its territories and the District

21    of Columbia during the Class Period. Panasonic Electronic Devices Co. Ltd. (“PED”) was a

22    former Japanese subsidiary of Panasonic Corporation that was a leading manufacturer of

23    Inductors. It was founded in 1982 and was headquartered in Knoxville, Tennessee. PED had

24    substantial sales of Inductors in the United States, its territories and the District of Columbia

25    during the Class Period. For example, industry data shows that in 2007, PED sold $10 million

26    worth of one type of Inductors (ceramic chip Inductors) in North America. In August of 2011,

27    Panasonic Corporation announced that it was dissolving and absorbing PED in April of 2012.

28    Panasonic Corporation is responsible for the acts of its wholly owned and controlled subsidiary
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     11
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 15 of 88




 1    PED, and Plaintiffs will seek to hold Panasonic Corporation liable for any violations of Section

 2    1 and 3 of the Sherman Act (15 U.S.C. §§1, 3) by PED that occurred during the Class Period.

 3           38.     Panasonic Corporation of North America (“PCNA”) was founded in 1959 and

 4    operated in the United States under the name “Matsushita Electric Corporation of America”

 5    until 2005. PCNA is a Delaware corporation with its principal place of business located at Two

 6    Riverfront Plaza, Newark, New Jersey 07102. PCNA was, throughout the Class Period, a

 7    wholly owned subsidiary of Panasonic Corporation. On December 22, 2016, PCNA became a

 8    subsidiary of Panasonic Holding (Netherlands) B.V. Investment (“Panasonic Holding”), which

 9    is wholly owned by Panasonic Corporation. According to Panasonic Corporation’s Annual

10    Report for the fiscal year ending March 31, 2017, Panasonic Holding is one of Panasonic

11    Corporation’s major consolidated subsidiaries and owns 100 percent of the voting rights in

12    PCNA. Panasonic Consumer Electronics Company (“PCEC”) is a division of PCNA, and

13    Panasonic Broadcast and Television Systems Company is a unit of PCNA. During the Class

14    Period, PCNA—either directly or through its business units, subsidiaries, agents, or affiliates,

15    which it wholly owned and/or controlled—sold and distributed Inductors to purchasers in the

16    United States, its territories and the District of Columbia. These included Inductors

17    manufactured by business units, subsidiaries, agents, or affiliates of its corporate parent,

18    Panasonic Corporation. Also, during the Class Period, PCNA—either directly or through its

19    business units, subsidiaries, agents, or affiliates—sold and distributed to purchasers in the

20    United States, its territories and the District of Columbia products containing Inductors

21    manufactured by Panasonic Corporation or its business units, subsidiaries, agents, or affiliates.

22    These included such items as televisions, stereo equipment, Blu-Ray/DVD players, and

23    cameras/camcorders. The Inductors contained in these products are identifiable by part number

24    in the records of Panasonic entities and can be traced either to an entity owned or controlled by

25    Panasonic Corporation or an entity owned or controlled by one of the other Defendants.

26           39.     Defendant Panasonic Industrial Devices Corporation of America (“Panasonic

27    Industrial”), a wholly owned subsidiary of Panasonic Corporation, is a Delaware corporation

28    with its principal place of business located at Two Riverfront Plaza, 7th Floor, Newark, New
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     12
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 16 of 88




 1    Jersey 07102. On or about January 12, 2012, PED changed its name to Panasonic Industrial.

 2    Panasonic Industrial sold Inductors and products containing Inductors manufactured by

 3    Panasonic Corporation or its business units, subsidiaries, agents, or affiliates, which it wholly

 4    owned and/or controlled, to purchasers in the United States, its territories and the District of

 5    Columbia during the Class Period

 6              40.      Defendants Panasonic Corporation, PED, Panasonic Industrial, and PCNA are

 7    hereinafter referred to as “Panasonic” or the “Panasonic Defendants.”

 8                    D. The Sagami Defendants

 9              41.      Defendant Sagami Elec Co., Ltd. (“Sagami Japan”) is a Japanese company that

10    has its principal place of business at 10-30, Ichibashimo-Cho, Tsurumi-ku, Yokohama

11    Kanagawa 230-0024, Japan. Sagami Japan—directly and/or through its predecessors and

12    subsidiaries, which it wholly owned and/or controlled—manufactured, marketed, and/or sold

13    Inductors in the United States, its territories and the District of Columbia during the Class

14    Period.

15              42.      Defendant Sagami America Ltd. (“Sagami America”) is a wholly owned

16    subsidiary of Sagami Japan. Sagami America has its principal place of business at 1854 South

17    Elmhurst Road, Mont Prospect, Illinois 60056. On its website, Sagami Japan lists Sagami

18    America as part of its “Global Network.”5 Sagami Japan manufactured, marketed, and/or sold

19    Inductors in the United States, its territories and the District of Columbia during the Class

20    Period.

21              43.      Defendants Sagami Japan and Sagami America are hereinafter referred to as

22    “Sagami” or the “Sagami Defendants.”

23                    E. The Sumida Defendants

24              44.      Defendant Sumida Corporation (“Sumida Corporation”) is a Japanese

25    corporation with its principal place of business at Harumi Island Triton Square Office Tower X

26    14/F, 1-8-10 Harumi, Chuo-Ku, Tokyo 104-8547, Japan. Sumida Corporation—directly and/or

27
      5
28        http://www.sagami-elec.co.jp/en/company/network.php.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      13
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 17 of 88




 1    through its predecessors and subsidiaries, which it wholly owned and/or controlled—

 2    manufactured, marketed, and/or sold Inductors in the United States, its territories and the

 3    District of Columbia during the Class Period. Defendant Sumida Electric Co. Ltd. (“Sumida

 4    Electric”) is a Japanese corporation with its principal place of business located at 3-6, 3-Chome,

 5    Ningyo-cho, Nihonbashi, Chuo-ku, Tokyo 103-8589, Japan. Sumida Electric—directly and/or

 6    through its predecessors and subsidiaries, which it wholly owned and/or controlled—

 7    manufactured, marketed, and/or sold Inductors in the United States, its territories and the

 8    District of Columbia during the Class Period. For example, in 2007, Sumida Electric sold $27

 9    million of one type of Inductors (ceramic chip Inductors) in North America, according to

10    industry data. Sumida Electric is wholly owned by Sumida Corporation, as reflected in the

11    following graphic taken from its website:

12

13

14

15

16

17

18

19

20

21

22

23

24

25           45.     Defendant Sumida America Components Inc. (“Sumida America”) is a
26    Delaware corporation with its headquarters at 1251 N Plum Grove Road, Suite 150,
27    Schaumburg, Illinois 60173. It is a wholly owned subsidiary of Sumida Corporation. Sumida
28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     14
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 18 of 88




 1    America maintains offices in this District, at 1885 Lundy Avenue, Suite 250, San Jose,

 2    California 95131. During the Class Period, Sumida America—either directly or through its

 3    business units, subsidiaries, agents, or affiliates, which it wholly owned and/or controlled—

 4    sold and distributed Inductors manufactured by its business units, subsidiaries, agents, or

 5    affiliates or by Sumida Corporation to purchasers in the United States, its territories and the

 6    District of Columbia. As seen in the foregoing graphic, Sumida America is wholly owned by

 7    Sumida Corporation.

 8           46.     Defendant Sumida Corporation exerts complete control over the activities of

 9    both Sumida Electric and Sumida America, as reflected in the following “Management

10    Organization Chart of Sumida Group” from its website:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25           47.     The webpage containing this graphic explains:

26           The “Management Organization Chart” is to show the company hierarchy on
             formal reporting channel, chain of command and authority within Sumida Group
27           in day-to-day operation and also in the decision and policy making process.
             SUMIDA CORPORATION ("Sumida") is a pure holding company and has been
28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                    15
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 19 of 88



               [sic] adopted the Company with Committee System. All three statutory
 1             committees (Nomination Committee, Audit Committee and Compensation
 2             Committee) are composed of external directors. Executive Officers are
               responsible for the business execution, and the Board of Directors is specialized
 3             in the business supervision in Sumida; thus business execution and supervision
               function is expressly separated in Sumida. Risk Management Committee is
 4             specialized in risk management in Sumida.6
 5             48.      Defendants Sumida Corporation, Sumida Electric and Sumida America are

 6    hereinafter referred to as “Sumida” or the “Sumida Defendants.”

 7                   F. The Taiyo Yuden Defendants

 8             49.      Defendant Taiyo Yuden Co., Ltd. (“Taiyo Yuden Co.”) is a Japanese corporation

 9    with its principal place of business located at 6-16-20, Ueno, Taito-ku, Tokyo 110-0005, Japan.

10    Taiyo Yuden Co.—directly and/or through its predecessors and subsidiaries, which it wholly

11    owned and/or controlled—manufactured, marketed, and/or sold Inductors in the United States,

12    its territories and the District of Columbia during the Class Period. In its 2017 Annual Report,

13    Taiyo Yuden Co. estimated that it sold 41.273 billion yen worth of Inductors.

14             50.      Defendant Taiyo Yuden (USA) Inc. (“Taiyo Yuden USA”), an Illinois

15    corporation, is a wholly owned subsidiary of Taiyo Yuden Co., with its principal place of

16    business located at 10 North Martingale Road, Suite 575, Schaumburg, Illinois 60173. During

17    the Class Period, Taiyo Yuden USA— either directly or through its business units, subsidiaries,

18    agents, or affiliates, which it wholly owned and/or controlled—sold and distributed to

19    purchasers in the in the United States, its territories and the District of Columbia Inductors

20    manufactured by business units, subsidiaries, agents, or affiliates of its corporate parent, Taiyo

21    Yuden Co.

22

23

24

25
26

27
      6
28        https://www.sumida.com/about/index.php?categoryId=5&parentId=9&aboutId=9.
             DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                      16
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 20 of 88




 1           51.     Defendant Taiyo Yuden Co. exerts control over Taiyo Yuden USA. Corporate

 2    policies are set by the parent company and govern the activities of the United States subsidiary,

 3    as depicted in the following chart taken from Taiyo Yuden Co.’s website:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15           52.     Defendants Taiyo Yuden Co. and Taiyo Yuden USA are collectively referred to

16    herein as “Taiyo Yuden” or the “Taiyo Yuden Defendants.”

17                 G. The TDK Defendants

18           53.     Defendant TDK Corporation is a Japanese corporation with its principal place

19    of business at 13-1 Nihonbashi 1-chrome, Chuo-ku, Tokyo 103-8272, Japan. TDK

20    Corporation—directly and/or through its predecessors and subsidiaries, which it wholly owned

21    and/or controlled—manufactured, marketed, and/or sold Inductors in the United States, its

22    territories and the District of Columbia during the Class Period.

23           54.     Defendant TDK-EPC Corporation (“TDK-EPC”) is a Japanese corporation with

24    its principal place of business located at Shibaura Renasite Tower, 3-9-1 Shibaura, Minato-ku,

25    Tokyo 108-0023, Japan. TDK-EPC was founded on October 1, 2009 from the combination of

26    the passive components businesses of TDK Corporation and non-party EPCOS AG, a German

27    corporation. TDK-EPC—directly and/or through its predecessors and subsidiaries, which it

28    wholly owned and/or controlled—manufactured, marketed, and/or sold Inductors in the United
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     17
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 21 of 88




 1    States, its territories and the District of Columbia during the Class Period. More specifically,

 2    TDK-EPC itself develops and manufactures Inductors, which are sold by the TDK Defendants

 3    under the TDK and EPCOS brands.7 TDK-EPC is a wholly owned subsidiary of the TDK

 4    Corporation.

 5             55.    Defendant TDK U.S.A. Corporation (“TDK USA”), a New York corporation, is

 6    a wholly owned subsidiary of TDK Corporation with its principal place of business located at

 7    525 RXR Plaza, Uniondale, New York 11556. TDK USA describes itself as a “group company

 8    of TDK Corporation.” During the Class Period, TDK USA—either directly or through its

 9    business units, subsidiaries, agents, or affiliates—sold and distributed Inductors manufactured

10    by business units, subsidiaries, agents, or affiliates of its corporate parents, TDK Corporation

11    and TDK-EPC to purchasers in the United States purchasers the United States, its territories

12    and the District of Columbia.

13             56.    Defendant TDK Corporation of America (“TDK America”) is a wholly owned

14    subsidiary of TDK Corporation with its principal place of business at 475 Half Day Road, Suite

15    300, Lincolnshire, Illinois 60069. Like TDK USA, TDK America describes itself as a “group

16    company of TDK Corporation.” TDK America sold and distributed Inductors manufactured by

17    business units, subsidiaries, agents, or affiliates of its corporate parent, TDK Corporation, to

18    purchasers in the Inductors manufactured by business units, subsidiaries, agents, or affiliates of

19    its corporate parent, TDK Corporation, to purchasers in the United States, its territories and the

20    District of Columbia

21             57.    The TDK Defendants were the largest manufacturers of Inductors during the

22    Class Period. For example, in 2007 TDK sold $57 million of one type of Inductors, ceramic

23    chip Inductors in North America, more than any other manufacturer according to one industry

24    expert. Following the 2009 combination, TDK began to sell TDK and EPCOS-branded

25    Inductors, and does so to this day.

26

27
      7
28        https://www.global.tdk.com/corp/en/news_center/press/aah34500.htm.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                     18
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 22 of 88




 1           58.    TDK Corporation owns and controls both TDK USA and TDK America, as

 2    reflected in the following graphic of the “TDK Organization” taken from TDK Corporation’s

 3    website:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                 19
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 23 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
             59.    TDK Corporation, TDK America, TDK-EPC, and TDK USA are collectively
26
      referred to as “TDK” or the “TDK Defendants.”
27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                 20
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 24 of 88




 1                   H. The Tokin Defendants

 2             60.      Defendant Tokin Corporation is a Japanese company with its principal place of

 3    business at 8-1, Nishi-Kanda 3-chome, Chiyoda-Ku, Tokyo 101-8362, Japan. Tokin

 4    Corporation was established in 1938 as Tohuku Metal Industries Company, which changed its

 5    name to “Tokin Corporation” in 1988. In 2002, that entity integrated with the electronic

 6    components business of NEC Corporation (“NEC”) to become NEC Tokin Corporation (“NEC

 7    Tokin”). In February of 2013, Kemet Corporation (“Kemet”) acquired an interest in NEC

 8    Tokin. By February of 2017, Kemet owned 34% of the shares of NEC Tokin and 51% of the

 9    voting rights, while NEC held 66% of the shares and 49% of the voting rights. On February 24,

10    2017, it was announced that NEC had sold its remaining interest in NEC Tokin to Kemet. Tokin

11    Corporation resumed using the name “Tokin Corporation” on April 10, 2017.

12             61.      Defendant Tokin Corporation is now a separately incorporated subsidiary of

13    Kemet. It is clear that Tokin now operates as the successor in interest to NEC Tokin. It continues

14    to manufacture and sell Inductors, just as NEC Tokin did. Tokin Corporation also takes full

15    responsibility for past antitrust violations by NEC Tokin. On its current website, Tokin

16    Corporation has posted a letter of apology dated March 29, 2016 by Shigenori Oyama (then

17    Representative Director and President of NEC Tokin and now President of Tokin Corporation)

18    for a cease and desist order issued by the Japan Fair Trade Commission (“JFTC”) against it and

19    others for the price-fixing of certain capacitors.8 In that letter, Mr. Oyama promised that the

20    “entire company will work together to reinforce our compliance regime so that the same event

21    will never happen again in the future. I sincerely apologize for causing such big trouble and

22    concern to our customers, suppliers and all concerned due to the orders at this time.”

23             62.      NEC Tokin also pled guilty to price-fixing of capacitors in United States federal

24    court in January of 2016 and paid a $13.8 million fine.9

25
26    8
        https://www.tokin.com/english/files/Capacitor20160331e.pdf. The JFTC’s order can be
      found here: https://www.jftc.go.jp/en/pressreleases/yearly-
27    2016/March/160329_files/160329_1.pdf.
      9
28        See ECF No. 9-1 in United States v. NEC Tokin Corp., No. 3:15-cr-00426-JD (N.D. Cal.).
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       21
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 25 of 88




 1              63.      During the Class Period, Tokin Corporation (then operating as NEC Tokin) sold

 2    and distributed Inductors manufactured by it either directly or through its business units,

 3    subsidiaries, agents or affiliates, which it wholly owned and/or controlled, to purchasers in the

 4    United states, its territories and the District of Columbia.

 5              64.      Defendant Tokin America Inc. (“Tokin America”) is a company headquartered

 6    in San Jose, California and is a wholly owned subsidiary of Tokin Corporation. Tokin America

 7    is the successor to NEC Tokin America Inc. and occupies an office at the same address in San

 8    Jose utilized by that predecessor entity. In the United States, its territories and the District of

 9    Columbia, Tokin America sells Inductors made by Tokin Corporation. Tokin America is

10    referred to as part of Tokin Corporation’s “Overseas Network” and one of its “Overseas Offices

11    and Subsidiaries.”10

12              65.      Defendants Tokin Corporation and Tokin America are collectively referred to

13    as “Tokin.”

14                    I. Agents and Co-Conspirators

15              66.      Each Defendant acted as the principal of or agent for the other Defendants with

16    respect to the acts, violations, and common course of conduct alleged herein.

17              67.      When Plaintiffs refer to a corporate family or companies by a single name in

18    their allegations of participation in the conspiracy, it is to be understood that the Plaintiffs are

19    alleging that one or more employee or agent of entities within the corporate family engaged in

20    conspiratorial acts or meetings on behalf of all of the Defendant companies within that family.

21    In fact, the individual participants in the conspiratorial meetings and discussions did not always

22    know the corporate affiliation of their counterparts, nor did they distinguish among the entities

23    within a corporate family. The individual participants entered into agreements on behalf of, and

24    reported these meetings and discussions to, their respective corporate families. As a result, the

25    entire corporate family was represented in meetings and discussions by their agents and were

26    parties to the agreements reached by them. Furthermore, to the extent that subsidiaries within

27
      10
28         https://www.tokin.com/english/contact/otoi.html#a.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       22
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 26 of 88




 1    corporate families distributed products containing Inductors, these subsidiaries played a

 2    significant role in the alleged conspiracy because Defendants wished to ensure that the prices

 3    paid for such products would not undercut the pricing agreements reached at these various

 4    meetings. Thus, all Defendant entities within the corporate families were active, knowing

 5    participants in the alleged conspiracy.

 6                                IV.    AFFECTED COMMERCE

 7           68.      During the Class Period, the Defendants collectively controlled the vast majority

 8    of the market for inductors, both globally and in the United States, as further described below.

 9           69.      The Defendants sold Inductors (or products containing Inductors) directly to

10    customers located in the United States. Substantial quantities of Inductors are shipped from

11    outside the United States into the United States in a continuous and uninterrupted flow of

12    interstate and foreign trade and commerce.

13           70.      In addition, substantial quantities of equipment and supplies necessary to the

14    production and distribution of Inductors, as well as payments for Inductors and related products

15    sold by the Defendants, traveled in interstate and foreign trade and commerce. The business

16    activities of Defendants in connection with the production and sale of Inductors that were the

17    subject of the charged conspiracy were within the flow of, and substantially affected, interstate

18    and foreign trade and commerce.

19                 A. The Defendants’ Conduct Involved Import Trade or Import Commerce and
                      Had Direct, Substantial and Reasonably Foreseeable Effects on United States
20
                      Domestic and Import Trade or Commerce that Gave Rise to Plaintiffs’ and
21                    Class Members’ Antitrust Claims

22           71.      The Defendants’ illegal conduct involved United States import trade or import

23    commerce. The Defendants knowingly and intentionally sent price-fixed Inductors into a

24    stream of commerce that they knew led directly into the United States, one of their most

25    important markets and a major source of their revenues. In this respect, they directed their

26    anticompetitive conduct at imports into the United States with the intent of causing price-fixed

27    Inductors to enter the United States market and inflating the prices of Inductors destined for the

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     23
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 27 of 88




 1    United States. Such conduct was meant to produce and did in fact produce a substantial effect

 2    in the United States in the form of higher prices.

 3             72.    According to one leading analyst, the inductors market in the United States “was

 4    an estimated $280 MM in FY 2018 or 10% of global consumption value.” This is an increase

 5    from $225 million for FY 2016. Demand from private industry (such as smartphone and

 6    automobile makers) is fueling this growth.

 7             73.    The Defendants recognize the importance of sales of Inductors in the United

 8    States in their annual reports and other financial reports. That is why they created and invested

 9    in entities like MENA, Murata Power, Murata RF, Taiyo Yuden USA, Sagami America, Tokin

10    America, Sumida America, PCNA, TDK America, and TDK USA. The websites of those

11    entities boast about their respective sales networks in the United States.

12             74.    To give one example, MENA’s website states that “[w]e serve as the regional

13    and functional headquarters supporting our customers’ engineering and procurement activities

14    throughout the Americas. Along with experienced teams of Technical Sales Managers located

15    in several major hubs, including Silicon Valley, San Jose, San Diego, Austin, Dallas, Chicago,

16    Detroit, Kokomo and Boston, we utilize a network of Sales Representatives and Authorized

17    Distributors to service our customers’ requirements for sales and technical support, design

18    expertise, logistics and supply chain initiatives.”11

19             75.    Taiyo Yuden’s website similarly lists a headquarters for Taiyo Yuden USA in

20    Chicago and “sales offices” in San Diego, San Jose, Chicago and Boston.12 Taiyo Yuden USA

21    assisted its corporate parent in marketing and selling Inductors, issuing press releases and

22    disseminating product guides.

23             76.    As a third example, TDK America’s website states that “TDK Corporation of

24    America (TCA), a group company of TDK Corporation, was established in 1974 in California

25    as the sales and marketing force for electronic components in North America and Latin

26    America. TCA has grown into a sales force of fifteen offices in the U.S. and a headquarter

27    11
           https://www.murata.com/en-us/about/company/muratalocations/americas/mea.
      12
28         https://www.yuden.co.jp/ut/company/overseas/.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      24
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 28 of 88




 1    office located in Lincolnshire, Illinois. The combined efforts of sales, marketing and technical

 2    personnel have built the TDK name as a respected leader in the industry.”13

 3              77.    Murata, Sumida, Sagami, Tokin, and Panasonic likewise tout their worldwide

 4    sales networks, which include the United States.

 5              78.    The Defendants shipped millions of Inductors (and/or products containing

 6    Inductors) into the United States during the Class Period. In addition, Inductors that were

 7    shipped to countries such as Mexico, Taiwan, China, and Canada were billed to United States

 8    companies. As a result, a substantial portion of the Defendants’ revenues were derived from the

 9    United States market. Defendants spent millions of dollars on advertising their products in the

10    United States.

11              79.    Because of the importance of the United States market to the Defendants and

12    their co-conspirators, Inductors intended for importation into and ultimate consumption in the

13    United States were a focus of the Defendants’ illegal conduct. The Defendants knowingly and

14    intentionally sent price-fixed Inductors (and/or products containing price-fixed Inductors) into

15    a stream of commerce that led directly into the United States. This conduct by the Defendants

16    was meant to produce and did in fact produce a substantial effect in the United States in the

17    form of artificially-inflated prices for Inductors.

18              80.    Thus, when high-level executives within the Defendants’ companies agreed on

19    prices for Inductors, they knew that their price-fixed Inductors would be sold in the United

20    States.

21              81.    For the reasons set forth above, the Defendants’ illegal conduct involved import

22    trade or import commerce into the United States.

23              82.    The Defendants’ illegal conduct had direct, substantial, and reasonably

24    foreseeable effects on United States domestic and import trade or commerce in the form of

25    higher prices for Inductors that Plaintiffs and Members of the Class paid. These prices, tainted

26    by collusion, directly and immediately impacted Plaintiffs and Members of the Class in the

27
      13
28         http://www.component.tdk.com/about-us.php.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      25
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 29 of 88




 1    United States. In this respect, the United States effects of the Defendants’ illegal conduct gave

 2    rise to Plaintiffs’ and Class Members’ antitrust claims and were the proximate cause of the

 3    injury that Plaintiffs and Members of the Class suffered.

 4           83.      As described in further detail, Defendants’ price-fixing conspiracy involved

 5    unlawful conduct within the United States that had a direct, substantial and reasonably

 6    foreseeable effect on domestic commerce.

 7                 B. The Defendants Targeted the United States

 8           84.      Because of the relatively small size of Inductors, transportation costs are

 9    relatively minor and there is substantial international trade in these electronic components.

10           85.      During the Class Period, the Defendants manufactured and sold substantial

11    quantities of Inductors shipped from outside the United States, its territories, and the District of

12    Columbia in a continuous and uninterrupted flow of interstate and foreign trade and commerce.

13    In addition, substantial quantities of equipment and supplies necessary to the production and

14    distribution of Inductors, as well as payments for Inductors and related products sold by the

15    Defendants, traveled in interstate and foreign trade and commerce. The business activities of

16    the Defendants in connection with the production and sale of Inductors were within the flow

17    of, and affected substantially, interstate and foreign trade and commerce.

18           86.      During the Class Period, the Defendants also manufactured and sold

19    manufactured products in the United States, its territories, and the District of Columbia that

20    incorporated Inductors made by the Defendants. The Defendants also sold substantial quantities

21    of these products overseas to direct purchasers for importation to the United States, its

22    territories, and the District of Columbia. The business activities of the Defendants in connection

23    with the production and sale of products containing their Inductors were within the flow of, and

24    affected substantially, interstate and foreign trade and commerce. The paragraphs below detail

25    some specific examples of this.

26           87.      Murata’s connections to the United States, its territories, and the District of

27    Columbia are deep and sustained. “In 1971, General Motors (GM) introduced Murata’s ceramic

28    filters to its car radios. This was the result of efforts by Akira Murata, the founder of Murata
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      26
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 30 of 88




 1    Manufacturing who traveled to the United States and aggressively pioneered the market.

 2    Getting fully involved with the automobile industry was Murata’s big dream then. Over 40

 3    years ago, we built a plant in the United States and started production locally. Ceramic

 4    resonators were introduced to the automobile industry about 25 years ago, and their market

 5    continues to enjoy steady sales to this day.”14

 6           88.     On September 3, 2007, Murata announced that it had completed the acquisition

 7    of the Power Electronics Division of C&D Technologies (“C&D”), a United States company

 8    located in Pennsylvania, for $85 million in cash. After the acquisition, Murata operated C&D’s

 9    business as “Murata Power Solutions” in the United States and sold Inductors in the United

10    States, its territories, and the District of Columbia that were once offered by C&D.

11           89.     In 2014, Murata received a Preferred Quality Supplier (“PQS”) award from Intel

12    Corporation (“Intel”) based in part on its sales of Inductors. In a press release, Tsuneo Murata,

13    President of Murata Manufacturing, said “[w]e would like to express our sincere appreciation

14    to Intel for its tremendous support and assistance to achieve this award. We are committed to

15    make every effort to meet and exceed Intel’s expectation in 2014.”15 Murata received Intel’s

16    PQS award for 2010, 2011, and 2012. In 2014, Intel recognized Murata with a Supplier

17    Continuous Quality Improvement award based in part on its sales of Inductors, “Intel’s highest

18    honor for its suppliers.”16

19

20

21

22

23           92.     Murata has sales representatives across the United States, including in Silicon

24    Valley, San Jose, San Diego, Austin, Dallas, Chicago, Detroit, Kokomo (Indiana), and Boston.

25
26    14
         https://www.murata.com/en-us/about/newsroom/techmag/metamorphosis17/frontline
27    15
         https://www.murata.com/en-us/about/newsroom/news/company/general/2014/0411
      16
28       https://www.murata.com/en-us/about/newsroom/news/company/general/2014/0411
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                        27
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 31 of 88




 1           93.     Panasonic is a household brand and has been conducting business continually in

 2    the United States since at least the 1960s. See, e.g., Zenith Radio Corp. v. Matsushita Elec.

 3    Indus. Co., Ltd., 402 F. Supp. 262, 310 (E.D. Pa. 1975). Panasonic has an English language

 4    active website that allows potential customers to contact Panasonic’s Japanese sales personnel

 5    directly about sales inquiries for Inductors.17

 6           94.     Sagami has had a substantial presence in the United States its territories, and the

 7    District of Columbia for over twenty years. It opened Sagami America in 1995, and sells

 8    directly to distributors and other customers in the United States. For example, Sagami’s

 9    Inductors are offered for sale by United States-based distributors on their websites.

10           95.     Sumida also targeted markets in the United States, its territories, and the District

11    of Columbia. Sumida’s quarterly financial reports report conditions and developments by

12    United States companies such as T-Mobile, and regularly includes reports on business

13    conditions in the United States.

14           96.     Sumida’s English language website identifies sales representatives for its

15    products in Alabama, Arizona, California, Florida, Illinois, Indiana, Massachusetts, Michigan,

16    New Jersey, New York, Oregon, Texas, Washington, and Wisconsin.18

17           97.     Taiyo Yuden has focused on markets in the United States, its territories, and the

18    District of Columbia, on its own and through its relationships with other United States passive

19    electronic components manufacturers, and has customers in the United States, its territories,

20    and the District of Columbia. In 2005, Taiyo Yuden announced that it would sell Inductors in

21    connection with Kemet, through a “comprehensive sales alliance agreement” “to engage in

22    mutual sales of each other’s entire product lines.”19 According to Taiyo Yuden, “Taiyo Yuden

23    and Kemet have built up a cooperative relationship since 1997, when the two companies began

24
      17
25       https://industrial.panasonic.com/cuif/ww/contact-
      us?field_contact_group=2304&field_contact_lineup=1393.
26    18
         https://www.sumida.com/about/index.php?categoryId=20&parentId=
      96&aboutId=99#Southern%20California.
27    19
         https://www.yuden.co.jp/ut/news/release/pdf_25.pdf. This arrangement continued during
28    the period when Kemet had a financial and ownership stake in NEC Tokin.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                        28
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 32 of 88




 1    regular information exchanges on the product technology side. Now the relationship is to be

 2    strengthened even more through a comprehensive sales alliance.”20

 3                98.    In April of 2011, Intel gave Taiyo Yuden a PQS award, reflecting Taiyo Yuden’s

 4    substantial efforts to sell their products, including Inductors, to U.S. companies. Taiyo Yuden

 5    President Yoshiro Kanzaki stated “we shall continue to do our utmost to provide quality

 6    advanced products and shall approach our work with the aim of becoming Intel's best partner.”21

 7

 8

 9

10

11                101.   The United States has also long been central to TDK’s global marketing strategy.

12    TDK has a billboard on Times Square in New York City:

13

14

15

16

17

18

19

20

21

22                102.   This billboard has been part of TDK’s “global advertising strategy” since

23    2001.22

24    20
           Id.
25    21
           https://www.yuden.co.jp/ut/news/release/pdf_150.pdf.
      22
26      https://www.global.tdk.com/corp/en/news_center/press/aah33300.htm. In December of
      2011, TDK announced that it had lit up a Christmas tree on Times Square to promote its
27    brand. https://www.global.tdk.com/corp/en/news_center/press/aah37600.htm. TDK lit the
      Christmas Tree in Times Square again in 2014 and 2015, and promoted is brand in the
28    summer of 2012 by sponsoring a Fourth of July display on Times Square.
                 DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                        Case No. 5:18-cv-00198-EJD-NC
                                                        29
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 33 of 88




 1             103.   In July of 2013, TDK revamped its English language website to allow customers

 2    to search for Inductors and contact sales agents directly for purchases online: “In recent years,

 3    the ratio of information acquisition via the Internet has become extremely high for the

 4    departments of customers’ development, design, purchasing, etc. Also, due to the trend of

 5    globalization, there is a need to respond quickly whenever you request from any customer. The

 6    inductor site to be announced here inherits the same concept as the monolithic ceramic capacitor

 7    site which has been popularly released in January 2013. Please use the new website for

 8    searching TDK’s inductor which is the No. 1 supplier of inductor by all means.”23 TDK’s

 9    website currently has an active feature that allows purchase of Inductors through a search

10    feature that links directly to inventory for certain distributors.

11             104.   Following this development, TDK announced that TDK and EPCOS brand

12    Inductors were available through United States distributors and the EPCOS website it

13    maintained: “TDK Corporation announces that its broad spectrum of sample kits for EPCOS

14    components is now also available directly from Mouser Electronics, a high-service electronic

15    component distributor focused on providing new products to design engineers. Currently,

16    nearly 40 sample kits containing the latest EPCOS protection devices, sensors, chokes, SAW

17    filters, SMT inductors and power inductors are offered on the EPCOS website.”24

18             105.   For much of the Class Period, TDK’s American Depositary Receipts Shares

19    (“ADRs”) were listed on the New York Stock Exchange. In delisting its ADRs in 2009, TDK

20    explained that “[i]n June 1982, TDK listed its [ADRs] on the NYSE primarily to raise funds,

21    bolster corporate creditworthiness and the TDK brand, and broaden its investor base, as it

22    globalized its business operations and rapidly expanded overseas sales. Ever since, the

23

24    https://www.global.tdk.com/corp/en/news_center/press/aah40100.htm;
      https://www.global.tdk.com/corp/en/news_center/press/201412191618.htm (in 2014 TDK
25    advertised the “tallest digital tree in the world” and stated “TDK intends to continue using this
      opportunity to further enhance its corporate image as a global enterprise”).
26
      23
           https://www.tdk.co.jp/corp/ja/news_center/press/20130716587.htm.
27    24
        https://en.tdk.eu/tdk-en/373388/company/press-center/press-releases/press-releases/online-
28    service--easy-ordering-of-sample-kits-from-mouser-electronics/166236.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       30
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 34 of 88




 1    Company has worked to expand its operations in the U.S. and elsewhere around the world.”25

 2    Foreign corporations that issue ADRs must register with the Securities and Exchange

 3    Commission and are subject to various federal regulations and reporting rules. These securities

 4    allow foreign corporations to profitably enter the United States capital markets.

 5

 6

 7

 8              108.   The Defendants thus engaged in conduct both inside and outside the United

 9    States, its territories, and the District of Columbia that caused direct, substantial, and reasonably

10    foreseeable and/or intended anticompetitive effects upon interstate commerce within the United

11    States.

12              109.   The Defendants, directly and through their wholly owned and/or controlled

13    subsidiaries and agents, engaged in a conspiracy to fix or inflate prices of Inductors that

14    restrained trade unreasonably and affected adversely the market for Inductors and manufactured

15    products that incorporated Inductors. The Defendants affected commerce, including import

16    commerce, substantially throughout the United States, thereby proximately causing injury to

17    Plaintiffs and members of the Class.

18                                 V.    FACTUAL ALLEGATIONS

19              110.   Plaintiffs incorporate by reference the factual allegations made in previous

20    sections.

21                 A. Inductors Generally and Types of Inductors

22              111.   As noted above, inductors, including Defendants’ Inductors,            are passive

23    electronic components that store and regulate energy in a circuit using principles of

24    electromagnetism.

25              112.   Inductors work by creating magnetic fields when current passes through the coils

26    or other inductive material. The magnetic fields created by the passage of current are measured

27
      25
28         https://www.global.tdk.com/corp/en/news_center/press/aah29200.htm.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       31
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 35 of 88




 1    in terms of “force” and “flex.” The field force is the amount of “push” that a field exerts over a

 2    certain distance, pushing energy through the wire. The field flux is the total quantity, or effect,

 3    of the field as energy surrounds the core. Force and flux work off one another. The amount of

 4    field flux that will develop in space is proportional to the amount of field force applied, divided

 5    by the amount of opposition to flux.

 6             113.   The magnetic field also introduces opposition into the circuit, which is a tension

 7    that develops within the circuit allowing for storage of energy. Opposition is created by the

 8    movement of the magnetic flux as it opposes or resists any changes in the electrical current

 9    flowing through it. Energy is stored when the magnetic field flux allows for a certain “inertia”

10    to accumulate in the flow of electrons through the wire (or other inductive material) producing

11    the field.

12             114.   An inductor also acts as a governor, or regulator, of energy in a circuit. When

13    current increases, an inductor absorbs energy and drops voltage. When current decreases, it acts

14    as a source of energy, creating voltage as it releases stored energy.

15             115.   Inductors are classified primarily by inductance, the ability of an Inductor to

16    store energy in the form of a magnetic field. Inductance is measured in the unit of the Henry

17    (μH).

18             116.   Inductors are sold by specifications that relate to inductance, voltage, and size.

19    These measures are standardized. Inductors with the same inductance, core, and size are

20    substantially the same, and fungible with one another.

21             117.   Inductors, capacitors, and resistors perform distinct roles in an electric circuit.

22    Inductors store current using magnetic fields, which also give inductors the ability to act as

23    resistors. However, unlike resistors, Inductors can also store energy. Inductors block alternating

24    current (“AC”) but allow direct current (“DC”) to pass through. Capacitors block DC but allow

25    AC to pass through. Unlike capacitors, inductors can create energy when needed by use of

26    magnetic fields. In short, all three of these components work together to form closed circuits

27    that power the products that contain them. Inductors can perform all of the basic functions of

28
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      32
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 36 of 88




 1    capacitors and resistors, but capacitors and resistors cannot perform all of the functions of an

 2    Inductor.

 3           118.    An Inductor’s role in a simple circuit is depicted below:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
             119.    Examples of various forms of inductors are depicted above.
17
             120.    As can be seen, inductors can be as simple as wrapping a metal wire around
18
      some form of a core. Wirewound coil inductors may also be encased, embedded, or molded in
19
      plastic cases or in discrete inductor chips. Wirewound coils can have metallic or ceramic cores
20
      (or hybrids of both) and may also have air cores.
21
             121.    Multilayered inductors may also vary in composition and alignment, but they,
22
      too, perform the same basic function. Multilayered inductors are usually encased in plastic.
23
      Multilayered inductors may use ferrite beads, or bead arrays, and may also stack or layer film
24
      and various types of coils and electrode materials. The following graphic from TDK’s website
25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                    33
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 37 of 88




 1    illustrates some types of chip inductors:

 2

 3

 4

 5

 6

 7

 8

 9           122.    Inductors are distinguished from one another by the material composing the
10    “core,” or the conductor for the magnetic reaction. An inductor’s core material can affect its
11    performance, as different metals and materials have different magnetic and inductive properties.
12    A core may be made of ceramic, ferrite, copper, or some other metal. Different cores can
13    provide equivalent standard levels of inductance, even if each type of material provides
14    different levels of power and performance. The key principle of physics that impacts inductors’
15    specifications is that inductance is directly proportional to the available surface area contained
16    in the finished inductor. To achieve added surface area, metallic or ceramic materials can be
17    stacked or wound in an Inductor.
18           123.    At present, the principal type of inductors are air core inductors, iron core
19    Inductors, ferrite core inductors, toroidal core inductors, and multilayer inductors. Air core
20    inductors are the simplest type to make, with a wire wrapped around a ceramic core. These are
21    the cheapest form of Inductors to manufacture. Iron core inductors are wrapped around an iron
22    core and can be smaller in size than air core inductors. Ferrite inductors use ferrite (including
23    ferrite in bead form), a metal oxide ceramic based around a mixture of ferric oxide, which has
24    a high degree of magnetic permeability. Toroidal core inductors are made using a coil wrapped
25    around a toroidal (doughnut-shaped) core. The core is often also made of ferrite. Multilayer
26    inductors consist of two conductive coil patterns that are arranged in two layers in the upper
27    part of a multilayered body and are electrically connected in consecutive manner. Thin film
28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     34
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 38 of 88




 1    inductors are a type of multilayer inductor typically utilizing a ceramic chip that produces a

 2    small form factor. The Defendants each produce a variety of the various categories of inductors.

 3           124.    The following chart gives the breakdown of types of inductors sold worldwide:

 4

 5

 6

 7

 8

 9

10

11

12

13
             125.    In automobiles, inductors are used, for example, in headlight circuitry,
14
      transmission systems, electronic control units, fuel systems, navigation systems and ADAS. In
15
      consumer applications, they are used in LCD televisions, LED lighting, computer laptops,
16
      digital still cameras, smartphones, printers, game consoles, air conditioning systems and home
17
      appliances. The following chart from the Paumanok Group Consulting depicts the value,
18
      volume and pricing of inductors by end-use segment:
19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                    35
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 39 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18           126.   A 2018 report has indicated that the global market for inductors was worth
19    $2.599 billion in 2015 and is estimated to reach $3.11 billion in 2023. The North American
20    inductor market (of which the United States has approximately 71%) was worth $225 million
21    in 2015.26
22

23

24

25
26    26
         Alternatively, a 2017 report has indicated that the global market for inductors was worth
27    $2.78 billion in 2014 and is estimated to reach $3.75 billion in 2019. The North American
      Inductor market (of which the United States has approximately 71%) was worth $768 million
28    in 2015 and is estimated to be worth $965 million in 2021.
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                   36
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 40 of 88




 1           127.    Defendants provide product catalogs that include data sheets for some of their

 2    Inductors products. These data sheets in product catalogs are available on Defendants’ websites

 3    while that line of Inductors is being manufactured and sold.27

 4               B. The Structure of the Inductor Market Is Conducive to Collusion

 5           128.    The inductors market exhibits five characteristics that are conducive to

 6    collusion: (1) the Defendants dominate that market; (2) there are high barriers to entry; (3)

 7    Inductors are commoditized products; (4) inductors are price inelastic; and (5) there is declining

 8    demand and excess capacity. Each of these factors is discussed separately below.

 9                   1.      Market Concentration

10           129.    The inductors market is highly concentrated. As of 2004, Defendants had over

11    80% of the market in inductors:

12

13

14

15

16

17

18

19

20

21

22           130.    In 2007, TDK and Murata alone had over 61% of the market for ceramic chip

23    inductors in North America.

24

25
26

27
      27
         For example, an earlier version of TDK’s website allowed data sheets for product lines A-Z
28    to be accessed through a webpage entitled “Search Product Catalog by Category.”
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     37
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 41 of 88




 1           131.      In 2016, Defendants TDK, Murata, Taiyo Yuden, Panasonic, and Sumida had

 2    two-thirds of the inductors market:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
             132.      It should be noted that the foregoing chart does not fully capture Defendants’
14
      collective market power to the extent that certain Defendants—Sagami and Tokin—fall within
15
      the “Other” category. Indeed, Plaintiffs estimate that in 2016, Sagami and Tokin had about 3%
16
      each of the global market share for a total collective share of at least 73%. Acquisitions within
17
      the inductors market, such as Murata Manufacturing’s acquisition of TOKO in April of 2015,
18
      Murata Manufacturing’s acquisition of C&D Technologies’ inductors business, and TDK’s
19
      successful tender offer for EPCOS AG in October of 2008, have contributed to this market
20
      concentration.
21
                       2.     Product Commoditization
22
             133.      Inductors are treated as a commoditized product and are found in the United
23
      Nations Commodity Statistics database under a separate reference code (no. 77122). A 2017
24
      market report indicates that product differentiation is “minimal.”28
25
26

27    28
         To be clear, the 2CAC defines “Inductors” to include all such components manufactured
      by Defendants, regardless of whether some of them are commoditized or not.
28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     38
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 42 of 88




 1              134.   Inductors are identified by a series of letters and numbers using standardized

 2    values. The first two digits marking an Inductor are the value of the inductance, expressed in

 3    units of Henry, and the third digit is the multiplier by power of 10. So, “101” = 10*101μH =

 4    100μH. If there is an R, it acts as a decimal point and there is no multiplier. Therefore, “4R7”

 5    means 4.7μH. Precision of an Inductor is also expressed using a final letter F, G, J, K, or M,

 6    which refers to +/-1%, +/-2%, +/-5%, +/-10%, and +/-20%, respectively.

 7              135.   The International Electrotechnical Commission (“IEC”), an organization that

 8    promotes standardization in the electrical fields, has published standards for testing relating to

 9    this component. Defendants’ products refer to these standards. For example, TDK’s product

10    reference guide states that “[a]ll chokes for low-frequency main networks are dimensioned and

11    tested in compliance with applicable EN and IEC standards.” Inductors are mass produced

12    pursuant to these standards, making them interchangeable.

13              136.   The Defendants understand their products are interchangeable. A webpage

14    maintained by TDK relating to its and other Defendants’ Inductors allows users to enter a non-

15    TDK product code so that “[u]sing the part number of a product of other manufacturers,

16    [TDK’s] products with similar specifications can be searched.”29 Other Defendants’ websites

17    offer similar comparison aids.

18                     3.     Entry Barriers

19              137.   Entry barriers into the inductor market are high. The costs of maintaining

20    extensive sales networks, supply chains, production facilities, and a global presence are

21    considerable. Murata, for example, announced in February of 2016 the creation of an expanded

22    28,000 square foot facility in Carrollton, Texas for the purpose of better integrating its United

23    States operations.

24              138.   Barriers to entry also exist because of the resources of the incumbents. The

25    inductors market is a mature one dominated by established corporations, most of which have

26    global operations. Panasonic and TDK both manufacture a variety of electronic products, as

27
      29
28         https://product.tdk.com/en/search/inductor/inductor/smd/cross_reference/.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      39
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 43 of 88




 1    well as other electronic components. Panasonic reported revenues of over $62 billion in its 2017

 2    fiscal year. TDK reported revenues of over $10 billion in 2017. Both are large and diverse

 3    multinational corporations that, like all of the Defendants, can benefit from economies of scale.

 4    Murata manufactures virtually every electronic component and has yearly revenues that top $5

 5    billion. Taiyo Yuden is a diversified manufacturer of passive electronic components with

 6    annual net sales in excess of $2 billion, most of which is attributable to sales of electronic

 7    components. Sumida is another international giant, who most recently announced sales in

 8    excess of $700 million annually. Sumida has Research & Development (“R&D”) offices in the

 9    United States, China, Japan, Germany, and Canada; sales offices in the United States, China,

10    Japan, Hong Kong, Singapore, Taiwan, Thailand, South Korea, and Germany; and factories in

11    China, Japan, Vietnam, Thailand, Mexico, Germany, Romania, and Slovenia.

12           139.    The Defendants have established reputations with purchasers of inductors and

13    sellers of the raw materials needed to manufacture Inductors; have access to significant amounts

14    of capital to fund current operations; have global operations that allow them to specialize

15    function and meet the needs of customers with global businesses; can weather downturns in the

16    economy due to their size and substantial resources; and have integrated supply chains due to

17    their diverse products.

18           140.    During the Class Period, there were few significant new entrants into the market

19    for inductors and much consolidation of that market. As noted above, during the Class Period,

20    the number of leading inductors manufacturers fell, which is an indication of a mature market

21    with diminishing demand, circumstances that make the market ripe for collusion.

22           141.    It is no surprise that new entry practically came to a halt, and the number of

23    participants contracted. New entrants would need to invest hundreds of millions of dollars in

24    building manufacturing facilities, obtaining patents or licenses for technology, and creating a

25    production line; assembling a workforce, including professionals and executives with industry

26    experience; obtaining a supply network; and investing in R&D, marketing, and transportation

27    capabilities necessary to bring a product to market. And even then, it takes years to demonstrate

28    quality control and establish a customer base to see any return on this investment. In short, a
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     40
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 44 of 88




 1    prospective competitor in the Inductors market would face a daunting task in establishing and

 2    growing a business. It speaks volumes that the United States hardly has a competitive player in

 3    this field.

 4              142.   Further barriers to entry exist because manufacture of inductors requires an

 5    expensive supply chain, including the purchase and in-house processing of raw materials such

 6    as metals. Inductors can incorporate iron, nickel, zinc, and sometimes barium, cobalt, and

 7    strontium.

 8              143.   After raw materials are purchased, they must be processed and chemically

 9    treated. Leading inductor manufacturers have facilities for processing and treating the raw

10    materials. Processing and treating raw materials requires large expenditures of capital for

11    nanotechnology. Nanotechnology, which concerns analysis of materials at the molecular (or

12    very small particle) level, is necessary because of the precision involved in manufacturing small

13    components. Nanotechnology equipment is very expensive.

14              144.   A core principle of the physics and economics of manufacturing inductors is that

15    the performance of the component is directly proportional to the size, or surface area, of the

16    Inductor. Accordingly, precision manufacturing and quality control measures are critical.

17              145.   Manufacture of Inductors involves stacking, winding, and pressing metals and

18    other raw materials, and the technology to imprint and manipulate thin metals and wire. This

19    process requires sophisticated engineering as well as expertise in nanotechnology and process

20    yields.

21                     4.      Demand Inelasticity

22              146.   A 2017 report on the inductor market has noted that “demand is considerably

23    inelastic.” As the report explains:

24              In the inductors market, the consumer base is rather fragmented and product
25              differentiation is minimal, thus lowering the overall bargaining power of
                customers. But fixed costs for suppliers are high thus giving them some power.
26              For a consumer, the switching cost is high and the possibility of backward
                integration is low since production of inductors involves exclusive expertise and
27              most OEMs find it cheaper to buy it from such suppliers than foray into its
                manufacturing. The bargaining power of customers is low.
28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                       41
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 45 of 88




 1    (Emphasis in original).
 2             147.   Several characteristics of inductors cause demand inelasticity. First, the price of
 3    inductors is low compared to the price of many inputs. There is less incentive to switch
 4    inductors suppliers under those circumstances. On a per unit basis, prices of most inductors
 5    range from a few to fifty cents. Products such as computers and cars may have up to sixty or
 6    seventy inductors, but other products have only a couple dozen.
 7             148.   Second, there are no substitutes for Inductors. No other passive electronic
 8    component can perform all the functions of an inductor. Its electromagnetic properties
 9    distinguish it from a capacitor, as does its operation in relation to DC current. Capacitors can
10    only store current; they cannot increase voltage like an Inductor can by use of magnetic fields.
11    Resistors perform some of the “blocking” functions of Inductors, but cannot store or generate
12    voltage. If a circuit in a product calls for an Inductor, no other component will do.
13             149.   Third, the fact that Original Equipment Manufacturers (“OEMs”) and other
14    manufacturers face periodic deadlines for production reduces the chance that Defendants’
15    customers will invest the time and resources to find another supplier.
16                    5.     Declining Demand and Excess Capacity
17             150.   The inductors market was dealt a series of shocks, starting in the 1990s with the
18    ITA. Inductors faced declining demand following the 2001 recession at the beginning of the
19    Class Period. One industry expert has noted that price erosion was severe in 2001 and 2002 as
20    inductor manufacturers suffered from excess capacity, and leading inductor manufacturers
21    contemplated selling their production facilities. Indeed, flagging demand for electronics
22    products characterized much of the early 2000s.
23             151.   In addition to the effects of the 2001 recession, new technology, such as
24    semiconductor chips and digital circuits, has threatened Inductors. Inductors are not used in
25    digital circuits, which are increasingly used in high-technology products. Inductors are too large
26    to be integrated into semiconductor chips, which are micro-electric circuits that fit onto a silicon
27    wafer.
28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      42
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 46 of 88




 1           152.       Many consumer electronics have moved to chip technology. In 2007, a leading

 2    analyst predicted that the North American sales volume of inductors would fall by over a billion

 3    units from 2007 to 2014, mostly due to a poor outlook for consumer digital electronics.

 4    Compact portable devices that rely on digital chip circuits, such as iPhones, have replaced

 5    several different personal electronic devices.

 6           153.       As demand waned, the Defendants faced excess capacity at their Inductors

 7    facilities. They have facilities that specialize in the manufacture of few products. Panasonic, for

 8    example, has a plant in Tajima, Japan that at one point during the Class Period had 250,000

 9    square feet devoted to manufacturing Inductors. Corporate Defendants that manufacture

10    primarily passive components, such as Taiyo Yuden, Sumida, and Murata, also specialize their

11    manufacturing facilities so that when demand is low, their plants are idle at lower cost.

12           154.       The remarkably resilient prices following the 2008 Great Recession, even as

13    demand waned, illustrate cartel activity at play.

14           155.       When prices remain high or flat in light of declining demand and excess

15    capacity, it becomes clear that collusion is keeping the prices high.

16               C. The Conduct of Defendants, the Investigation by the DOJ, and the Use of
                    Trade Associations Strongly Support The Assertion That Defendants
17                  Colluded
18                      1.     Summary of Defendants’ Unlawful Conduct

19           156.       As noted above, price erosion in the market for inductors began with trade

20    agreements that eliminated tariffs. In December of 1996, twenty-nine nations agreed to the ITA,

21    which eliminated tariffs and import duties on hundreds of billions of dollars’ worth of high

22    technology products, including computers, telecommunication equipment, semiconductors, as

23    well as the passive electronic components (such as Inductors) that were used to manufacture

24    these products.

25           157.       Since its inception, the ITA covered “[e]lectrical transformers, static converters

26    (for example, rectifiers) and inductors.” Once tariffs on inductors were lifted, manufacturers

27    that once had no competition from OEMs who purchased from them suddenly had global

28    competition from the signatories to the ITA.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                        43
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 47 of 88




 1           158.    Following the adoption of the ITA by Japan and other Asian countries, the

 2    Japanese manufacturers began to face competition from manufacturers in Korea and Taiwan,

 3    which were signatories to the ITA.

 4           159.    The 2001 recession exerted further downward pressure on prices of inductors.

 5    In Japan, exports of passive electronic components fell from a peak of 781,951 million yen in

 6    2000; to 541,797 million yen in 2001; to 531,859 million yen in 2002.

 7           160.    In North America, sales of inductors dropped from 2001 to 2002, and fell every

 8    year until 2005. According to an industry analyst, “[t]he inductor business in [North America]

 9    follows suit with capacitor and resistor sales in the region with respect to the value of discrete

10    inductor shipments over time. The market experienced a sharp upturn in FY 2001, followed by

11    a sharp drop in new product shipments.”

12           161.     As also noted above, China agreed to the ITA in 2003, which resulted in even

13    more competition overseas. Chinese inductors manufacturers quickly became a threat to

14    Japanese inductors manufacturers. Knowledge of the impending threat from Chinese

15    manufacturers provided powerful incentive for Defendants to collude to protect their profit

16    margins.

17           162.    Faced with increased requests by purchasers for price reductions and an overall

18    decline in demand for their Inductors, the Defendants had a keen desire to avoid price

19    competition.

20           163.    The Defendants knew that international competitors (especially those in Taiwan

21    and China), despite their inroads, could not successfully compete with Defendants’ advantages

22    in capacity, technology, and resources should the Defendants stabilize or inflate prices of

23    Inductors. Taiwanese and Chinese components were often perceived to be of inferior quality

24    and not as reliable as Japanese products.

25           164.    Before and during the Class Period, the Defendants understood that inductors of

26    similar inductance were interchangeable and were concerned that purchasers would use that

27    knowledge to cause the Defendants to bid against one another for business from purchasers of

28    inductors.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     44
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 48 of 88




 1           165.    The highly concentrated nature and structure of the inductors market made it

 2    likely that collusion would be possible and profitable. The Defendants comprised over 80% of

 3    the market at the beginning of the Class Period, and still had nearly 75% of the market in 2016.

 4    Purchasers of Inductors could not substitute other electronic components for Inductors.

 5    Furthermore, the Defendants knew that although global competition was eroding the price of

 6    Inductors, manufacturers (especially of sophisticated and expensive electronics) were unlikely

 7    to substitute inferior quality products for the Defendants’ Inductors.

 8           166.     Direct purchasers, especially OEMs and contract manufacturers, are committed

 9    to preset production or delivery deadlines, and the Defendants wagered that they would rather

10    continue to pay flat or increasing prices for Inductors than look for lower prices elsewhere and

11    risk disruption to their business from delays or production shortfalls.

12           167.    The Defendants agreed to operate as a cartel through both oral and written

13    communications among directors, executives, officers, business unit managers, sales

14    representatives, and employees of the Defendant companies. These communications were

15    organized in part around JEITA meetings and occurred among the Defendants’ employees who

16    attended JEITA meetings, as described in further detail below.

17           168.    The cartel alleged herein was also implemented through conspiratorial acts

18    engaged in within the United States, as well as in Japan. This conduct involved

19

20

21                                                               as described in further detail below.

22           169.    The effects of this cartel were felt in the marketplace. As a result of the 2001

23    recession, prices of some inductors fell from $0.0452 apiece to $0.0327 from 2000 to 2003.

24    Through their collusion, Defendants ensured that this type of drop, a decrease of 27.6%, would

25    never happen again. It did not.

26           170.    As reflected in the chart of FRED data shown in the introductory section of this

27    2CAC, prices of inductors stabilized or grew from 2003 onward, despite the forces (such as

28    competing semiconductor chip technology and increased competition from Chinese and
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     45
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 49 of 88




 1    Taiwanese competitors) that should have lowered the competitive prices for Defendants’

 2    products.

 3              171.   The 2008 recession hit the global economy severely. In Japan, exports of passive

 4    components fell from 1,130,000 million yen in 2007 to 705,372 million yen in 2009. In the

 5    United States, monthly factory output fell 27% from July of 2008 to May of 2009, a decrease

 6    valued at $133 billion. Yet the prices of inductors remained remarkably resilient, as explained

 7    above.

 8              172.   Collusion here is admitted by TDK, as described further below. Collusion is also

 9    an explanation consistent with the market factors described above and: (1) the subpoenas issued

10    by DOJ; (2) the involvement of several of the Defendants in conspiracies in other markets, and

11    (3) the involvement of the Defendants in trade associations (particularly JEITA) that facilitated

12    collusion.

13                     2.      Conspiratorial Acts Conducted Through JEITA

14              173.   Defendants used JEITA meetings as a forum to agree upon pricing for Inductors

15    and exchange confidential business information concerning Inductors from at least 2003

16    through September of 2014. As described further below, personnel from each Defendant’s sales

17    group who attended JEITA meetings reported to the heads of these sales groups, who in turn

18    were responsible for setting prices of Inductors.

19              174.   To understand the role that JEITA played in the formation of the conspiracy, it

20    is first necessary to explain how it operates. JEITA conducts an annual conference described as

21    follows: “[a]ll JEITA member companies gather annually for a conference that serves as the

22    industry’s premier decision-making forum.”30 Its Board of Directors “discusses and makes

23    decisions concerning important issues related to JEITA's activities, including items raised at the

24    Annual Conference.” Id.

25              175.   As of July 17, 2017, the Chairman of JEITA’s Executive Board is Shusaku

26    Nagae, Chairman of the Board of Panasonic Corporation. A representative of Murata

27
      30
28         http://www.jeita.or.jp/english/about/orga/index.htm.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      46
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 50 of 88




 1    Manufacturing is also one of the Executive Directors of JEITA. JEITA has created five sector-

 2    specific boards, one of which is the Passive Components Committee (“PCC”), which

 3    encompasses Inductors, capacitors and resistors. The structure of JEITA’s Electronic

 4    Components Board and its committees is represented in the following chart taken (as translated)

 5    from JEITA’s Japanese-language website31:

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
      31
28         https://home.jeita.or.jp/ecb/aboutus/about_us02.html.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      47
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 51 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25    //

26    //

27    //

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           48
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 52 of 88




 1           176.    Two of the current Vice-Chairmen of the Electronic Components Board are

 2    Tsuneo Murata, President of Murata Manufacturing, and Takehiro Kamigama, President and

 3    CEO of TDK-EPC. JEITA maintains “overseas offices” in Washington, D.C. and Brussels,

 4    Belgium.32

 5           177.    From 1989 until 2003, there existed within JEITA separate Committees on

 6    Inductors, capacitors and resistors. In 2003, these separate Committees were merged within the

 7    PCC and operated as Subcommittees of the PCC. Meetings of the PCC typically occurred three

 8    to four times annually at JEITA’s offices in Tokyo, Japan; they occurred typically in May,

 9    August, November, and January of each fiscal year. The initial meeting of each fiscal year

10    typically included a General Meeting and a separate social gathering. The January meeting was

11    typically followed by a New Year social gathering. In addition to the formal meetings of the

12    PCC, there were associated events in locations such as the Yokkaichi Tokyu Golf Club, the

13    Katsuragi Golf Club, the Hikone Country Club, the Iwata Grand Hotel, the Nishikanda location

14    of Dinagyan Restaurant, the Kawamuraya store in Nagoya, the Nagahama Royal Hotel, the

15    Hotel Arrowle, the Hibiki Marinouchi store, and the Otamachi Sankei Palace.

16           178.    The PCC selected one Chairperson and two Vice-Chairpersons every two years.

17    The Vice-Chairpersons represented the various Subcommittees. The terms of the Vice-

18    Chairpersons were two years, with a maximum of two consecutive terms. Selections as Vice-

19    Chairpersons was done on a rotation system to allow members of each Subcommittee to so

20    serve. In June of 2004, it was observed that with the existence of Subcommittees on resistors

21    and capacitors, attendance at what JEITA referred to as “Inductors Subcommittee” (“IC”)

22    meetings was starting to wane, with the result that there was less exchange of company-specific

23    information. It was therefore decided to hold meetings of the IC at least four times annually and

24    to encourage more companies to attend, so that a more extensive sharing of confidential detailed

25    corporate information could occur. The meetings again took place typically at JEITA’s offices

26

27
      32
        For the Court’s convenience, Plaintiffs attach as an Appendix the names and known positions
28    of personnel who attended meetings with competitors during the Class Period.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     49
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 53 of 88




 1    in Tokyo, Japan, or, on occasion, at other venues, such as the Hakata Excel Hotel Tokyu (“Excel

 2    Hotel”).

 3           179.    Participants from the Defendants at meetings of either the PCC or the IC or both

 4    during the Conspiracy Period included:

 5                   a. Masataka Suzuki (President of Sumida), Teruo Hirota (Sumida

 6                      Corporate Service IAO Officer), Ryuji Teramachi (Sumida’s Eastern

 7                      Japan Sales & Marketing Manager), Hiromatsu Takashima (Sumida’s

 8                      Director of Sales for the Asia Region), Takeo Matsuoka (part of

 9                      Sumida’s Marketing Communications Center), and Fumio Shikano

10                      (Sumida’s CSE Officer and ADM Officer) for Sumida;

11                   b. Kazuya Umezawa (Managing Executive Officer of Taiyo Yuden),
12                      Atsushi Ishinari (Taiyo Yuden’s Senior General Manager, Electronic
13                      Components Planning Department), Hisashi Oi (Taiyo Yuden’s General
14                      Manager, Ferrite Application Product Managing Department), Tomonori
15                      Endo (Manager of Taiyo Yuden’s Sales Planning Department), Satoru
16                      Kaneda (General Manager of Taiyo Yuden’s Corporate Headquarters 1,
17                      Ferrite Application Division), and Kenichi Hattori (Head of Taiyo
18                      Yuden’s Office of the President) for Taiyo Yuden;
19
                     c. Takashi Oshima, Masahiro Ishida (part of the Inductor Products Team
20
                        for Panasonic’s Circuit Components Group BUPM Marketing 1), Keiji
21
                        Chikada (Global Industry 3 Team Leader for Panasonic’s BUPM
22
                        Marketing 1), and Hiroshi Itsuki (Product Strategy Team Leader for
23
                        Panasonic’s Transformer BUPM Marketing Group) for Panasonic;
24
                     d. Jin Kudo (Marketing Department Deputy Manager for Murata),
25
                        Hiromitsu Aoki (Section Manager of Market External Affairs Division
26
                        for Murata), Hideaki Morito (Senior Manager, EMI Products Planning
27
                        for Murata), Tomohiro Fujioka (executive in the Product Planning
28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                    50
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 54 of 88




 1                      Division of the Planning Department of the EMI Division for Murata),

 2                      Akimasa Yamakawa (Section Manager for Murata’s Market External

 3                      Affairs Division), and Shigeshi Hatada (Director of the Component

 4                      Group of Murata’s EMI Planning Department) for Murata;

 5                   e. Shinichi Araya (Director and Senior Vice-President General Manager of
 6                      Technology for TDK), Nobuhiku Ishiguro (Manager of TDK’s
 7                      Magnetics Business Group Products Strategy Promotion Division),
 8                      Hiroyuki Uemura (Senior Executive Vice-President and Corporate
 9                      Officer for TDK and President and CEO and TDK-EPC), and Takuji
10                      Suda (Section Manager of TDK’s Magnetics Business Group Product
11                      Strategy Presentation Division) for TDK;
12                   f. Bunchiro Tsuda (Engineering Group Manager for NEC Tokin’s EMC
13                      Devices Group), Makoto Soto (General Manager of Sales Promotion for
14                      NEC Tokin’s Functional Devices Division), Yoshihiko Hori, a Director
15                      at NEC Tokin), Hidehito Hatakeyama (Group Manager of the
16                      Marketing Division of the Sales Department of NEC Tokin’s EMC
17                      Group), Yoshinori Sato (Group Manager of the Sales Promotion
18                      Department of the Sales Promotion Group of NEC Tokin’s EMC Group),
19                      Tomohide Date (a Manager of NEC Tokin who has been indicted by the
20                      DOJ for conspiring to fix prices of capacitors),33 Hiroshi Ishikawa
21                      (Group Manager of the Sales Promotion Department of NEC Tokin’s
22                      EMC Group), and Masaya (Shinya) Watanabe (Senior Manager of the
23                      Sales Promotion Department of NEC Tokin’s EMC Group) for NEC
24

25    33
         See ECF No. 15 in United States v. Isawa, No. 4:15-cr-00163-JD (N.D. Cal.). Additionally,
      Akihiko Igasaki and Takayuki Iizuka of Okaya Corporation (“Okaya”) attended JEITA
26    meetings related to Inductors on behalf of Okaya. Cartel meeting minutes reflect that Messrs.
27    Iizuka and Igasaki attended cartel meetings with respect to the film capacitor cartel on behalf
      of Okaya. See ECF Nos. 1563-3, 1563-6, In re Capacitors Antitrust Litig., No. 14-3264-JD
28    (N.D. Cal.).
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                    51
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 55 of 88




 1                       Tokin; and

 2                   g. Daijiro Tsuruga (Division Manager of Sagami’s Sales and Marketing

 3                       Division), Masaki Okada (Manager of Sagami’s Corporate Planning and

 4                       Administration Office), Koichi Ogiso (Section Manager of the Head

 5                       Office Sales Department of Sagami’s Sales Support Section), Mitsuo

 6                       Igarashi (Division Manager of Sagami’s Sales and Marketing Division).

 7                       Masayuki Osashi (Section Manager of the Marketing Division of

 8                       Sagami’s Sales Development Section), and Teppei Hashimoto (Division

 9                       Manager of the Marketing Division of Sagami’s Sales Promotion

10                       Division) for Sagami.

11           180.    At these IC meetings during much of the Conspiracy Period, attendees for the

12    Defendants shared company-specific current and forward-looking information on sales, prices,

13    shipments, product development, and capacity with respect to Inductors, including Inductors

14    sold or shipped to the United States. The purpose of these information exchanges was to fix

15    prices for Inductors, as well as to establish forecasts to facilitate the implementation of such a

16    fix. Attendees for the Defendants also shared information on how best to deal with the business

17    climate for Inductor sales, again in furtherance of the alleged conspiracy.

18           181.    What follows are just a few specific examples that illustrate what occurred at

19    JEITA Inductor Subcommittee meetings during much of the Conspiracy Period.

20           182.    For instance, on November 12, 2003, representatives from TOKO (Masaharu

21    Tanaka), Matsushita Electronic Components (the predecessor to Panasonic Corporation) (Hiro

22    Yuki Itsuki), and Sumida (Messrs. Suzuki and Shikano) met to exchange information that

23    included their per unit prices for Inductors for 2003, and projections for prices for 2004. The

24    information exchanged also included detailed company-specific information on quantities sold

25    and sales booked for 2004; the cartel members specifically agreed to include information on

26    total orders as well as overall quantities sold. The information exchanges were performed with

27    each company submitting information directly to other members. Those were then compiled

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     52
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 56 of 88




 1    into extended spreadsheets for use by IC members. The Defendants used this information to

 2    agree upon prices for Inductors, including those sold in the United States.

 3           183.    On June 24, 2004, a meeting of Inductors manufacturers was held through

 4    JEITA attended by representatives from TOKO (Mr. Tanaka), Panasonic (Mr. Itsuki), Sagami

 5    (Mr. Okada), and Sumida (Messrs. Shikano and Suzuki). At this meeting, the participants

 6    exchanged detailed information about the order they have received in the first three months of

 7    2004, and provided detailed projections about their orders for the rest of the year. The

 8    participants discussed projected business conditions in the United States following the 2004

 9    presidential election. At this meeting, it was decided that even more detailed exchanges of

10    information would occur in the future. Those were then compiled into extended spreadsheets

11    for use by IC members.

12           184.    On July 10, 2007, representatives from Sumida (Messrs. Suzuki and Hirota),

13    NEC Tokin (Messrs. Date and Hatakeyama), Taiyo Yuden (Mr. Hattori), TOKO (a Mr.

14    Oonishi), Sagami (Messrs. Ogiso and Tsuruga), and Murata (Messrs. Kudo and Hibino) met.

15    The cartel members exchanged the results of individual company questionnaires that included

16    material non-public information such as average sales price, and quantities projected to be sold.

17    The cartel members agreed that each company would submit its own summary of business

18    climate and that it would be discussed at future meetings. The cartel members discussed the

19    results of a joint study concerning raw material costs faced for Inductor manufacturers. The

20    cartel members reviewed average unit price forecasts that were based on information previously

21    exchanged and agreed to further review and revise a World Production Forecast based on

22    exchanged pricing information.

23           185.    JEITA members exchanged detailed individual company information at JEITA

24    meetings on prices for Inductors used in various applications. JEITA created spreadsheets that

25    included detailed pricing information for various applications of Inductors based on face to face

26    exchanges of information. These were circulated to JEITA members for the purpose of

27    discussing them at JEITA meetings attended by all Defendants.

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     53
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 57 of 88




 1           186.   Throughout the remainder of the Class Period, Defendants continued to

 2    exchange company-specific information by discussing individual results of surveys

 3    administered by JEITA to its members at Inductors Subcommittee meetings. For example,

 4    JEITA members reviewed individual survey results at a meeting on October 21, 2009, and

 5    formulated company-specific figures for demand with information exchanged at the meeting.

 6           187.   As another example, from at least January of 2009 through the beginning of

 7    2016, Defendants exchanged material non-public information related to “consumption factors”

 8    (“CF”). CF data included forward-looking sales information from Inductors manufacturers, in

 9    order to estimate global demand. CF data collection was discussed at IC meetings.

10           188.   There are numerous examples of such illegal information exchanges throughout

11    the Class Period. At least 23 meetings of the Inductors Subcommittee took place between July

12    of 2007 and September of 2014, mostly at the Tokyo offices of JEITA. Unlawful information

13    exchanges designed to fix Inductor prices occurred at these meetings. While not every

14    Defendant had a representative at every meeting, each Defendant had one or more

15    representatives at most meetings. Among others, (a) Murata sent Messrs. Aoki, Hibino, Inoue,

16    Kita, Kumada, Kudo, Oomura, Ootani, Shimokawa, Yamakawa and Yamazaki; (b) Panasonic

17    sent Messrs. Chikada, Ebine, Iishiba, Matsumoto, and Morita; (c) Sagami sent Messrs. Ogiso,

18    Tsuruga, Igarashi, and Oohashi; (d) Sumida sent Messrs. Hirota, Suzuki, and Takeshima; (e)

19    Taiyo Yuden sent Messrs. Hattori, Ishinari, Kanzaki, Murata, and Ooi; (f) TDK sent Messrs.

20    Abe, Ishiru, Ishiguro, Mochizuki, Ogasawara, Saito, and Takano; (g) Tokin sent Messrs. Date,

21    Hatakayama, Kobayashi, Muramatsu, and Okabe; and (h) TOKO sent Messrs. Norose,

22    Oonishi, Oosawa, and Shinoda.

23           189.   Communications in furtherance of the conspiracy also occurred outside of these

24    formal meetings at social gatherings held in conjunction with the meetings, such as one that

25    occurred in September of 2004 at the Excel Hotel.

26           190.   As noted above, the PCC often called upon Vice-Chairpersons of the IC to give

27    reports on industry trends, market conditions, and the like. Information exchanges in

28    furtherance of the alleged conspiracy also occurred at meetings of the PCC during the
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                   54
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 58 of 88




 1    Conspiracy Period. The PCC endeavored to deal collectively with issues facing the Inductors

 2    industry, such as a period of rising costs for raw materials, and forecasted customer orders for

 3    passive electronic components. The PCC also held roundtables concerning the current business

 4    climate and how the Japanese manufacturers (including Defendants) could collectively respond.

 5           191.    For example, at a     May 2007 PCC meeting TOKO, Sagami, and Murata

 6    presented information that included current sales of Inductors, the status of current pricing for

 7    Inductors to the PCC, and forecasts on Inductors for the period from August of 2007 to March

 8    of 2008. Among the topics included were “cost-down” requests, which were requests by

 9    customers for price decreases. Sumida, Panasonic, Tokin, and Taiyo Yuden gave similar

10    presentations at the November 2007 PCC meeting. These types of presentations were routine.

11           192.     Likewise, in 2006 and 2007, Panasonic and Sumida were responsible for

12    providing global Inductor demand forecasting data to JEITA members for discussion at JEITA

13    meetings. Panasonic and Sumida provided forecasting information for Inductors and based

14    theirs forecasts on data that included data obtained from JEITA members containing detailed

15    information regarding unit pricing, numbers of Inductors used per product, volume, and amount

16    of sales for various Inductors.

17           193.     Among the attendees for Defendants at PCC meetings were: (a) Messrs.

18    Fujioka, Hatta, Hibino, Ikeda, Inoue, Kudo, Nobumoto, Nozaki, Oomura, Shimokawa,

19    Yamazaki, and Yamakawa for Murata; (b) Messrs. Chikada, Ebine, Iishiba, Itsuki, Kita, Nitta,

20    Oshima, and Sugitate of Panasonic; (c) Messrs. Ogiso, Okada, and Tsuruga for Sagami; (d)

21    Messrs. Hirota, Igarashi, Kawazoe, Suzuki, and Takashima of Sumida; (e) Messrs. Hattori,

22    Ishinari, Kanzaki, Murakami, and Murata of Taiyo Yuden; (f) Messrs. Abe, Arima, Ikeda,

23    Ishiguro, Ishiru, Kichiji, Morikawa, Ogasawara, Saito, Suda, Sudo, Takano, and Ueno of TDK;

24    (g) Messrs. Date, Ishiwaki, Kobayashi, Muramatsu, and Sato for Tokin; and (h) Messrs. Aso,

25    Kitano, Norose, Ogino, Ootaki, Oosawa, Tanaka, Takeda, and Yamaguchi for TOKO.

26           194.    Members of the Defendants were also officers in the PCC during the Class

27    Period. In 2003, Yoshiaki Kitano, the President of TOKO, became the Chairperson and a Mr.

28    Nozaki of Murata and Mr. Shikano of Sumida became Vice-Chairpersons. The various
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     55
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 59 of 88




 1    subgroups within the Committee sometimes gave reports about their respective exchanges of

 2    information, sometimes by product and by division.

 3               195.   All of this conduct, taken as a whole, constituted antitrust violations.

 4    Agreements among competitors to fix prices are illegal per se under Sections 1 and 3 of the

 5    Sherman Act. Information exchanges among competitors can facilitate and serve as evidence

 6    of such agreements. As the United States government delegation stated to the Organization for

 7    Economic Cooperation & Development’s Competition Committee in a 2010 report that “certain

 8    information exchanges among competitors may violate Section 1 of the Sherman Act, which

 9    prohibits a ‘contract, combination… or conspiracy’ that unreasonably restrains trade.”34 The

10    United States government noted that “[i]n addition to serving as evidence of an unlawful

11    agreement, information exchanges likely to affect prices may, under certain circumstances, be

12    illegal in and of themselves.”35 Even if the information exchange is not itself an unlawful

13    agreement, it can be powerful evidence of an agreement to fix prices because “[t]he antitrust

14    concern is that information exchanges may facilitate anticompetitive harm by advancing

15    competing sellers’ ability either to collude or to tacitly coordinate in a manner that lessens

16    competition. Thus, for example, exchanges on price may lead to illegal price coordination.” 36

17    The United States delegation noted that actual evidence of competitive harm, such as industry-

18    wide price movements resulting from the exchange are a strong factor in finding illegality. 37

19    Other identified factors that may be considered included: (a) “[t]he nature and quantity of the

20    information (extensive exchange of information regarding pricing, output, major costs,

21    marketing strategies and new product development is more likely to have anticompetitive

22    implications)”; (b) “[h]ow recent the shared data is (sharing of past data is generally deemed

23    34
         https://www.justice.gov/sites/default/files/atr/legacy/2014/09/17/269282.pdf, at p. 2. The
      presentation was principally authored by the United States Department of Justice (“DOJ”) and
24    is part of a list of such submissions on its website. https://www.justice.gov/atr/us-oecd-
      submissions-competition-policy.
25
      35
           Id. at 3.
26
      36
           Id. at 2.
27
      37
           Id. at 4.
28
               DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                      Case No. 5:18-cv-00198-EJD-NC
                                                    56
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 60 of 88




 1    less problematic than sharing current data)”; (c) “[t]he parties’ intent in sharing the information

 2    (an anticompetitive intent, such as an intent to stabilize prices, is problematic); (d) “[t]he

 3    industry structure (in concentrated industries, an exchange among few firms could be more

 4    likely to harm competition); and (e) “[t]he frequency of exchanges (the more frequent the

 5    exchange, the more problematic it may be).”38

 6             196.   JEITA has acknowledged that these activities violated antitrust laws. As

 7    explained in the unsealed Consolidated Amended Class Action Complaint for Direct Purchaser

 8    Plaintiffs filed on June 24, 2016 in Resistors, JEITA’s PCC was a “focal point” for collusion

 9    and that it was utilized for “facilitating coordination of industry behavior…with the aim of

10    reducing output and stabilizing prices.”39 The defendants in Resistors were also accused of

11    providing each other with detailed company-specific competitive information. KOA

12
      38
         Id. The DOJ and the Federal Trade Commission (“FTC”) had made a similar point in their
13    “Antitrust Guidelines for Collaborations Among Competitors” at 15 (2000) (“DOJ-FTC
      Guidelines”) (available at
14
      https://www.ftc.gov/sites/default/files/documents/public_events/joint-venture-hearings-
15    antitrust-guidelines-collaboration-among-competitors/ftcdojguidelines-2.pdf). The
      competitive concern [with information sharing] depends on the nature of the information
16    shared. Other things being equal, the sharing of information relating to price, output, costs, or
      strategic planning is more likely to raise competitive concern than the sharing of information
17    relating to less competitively sensitive variables. Similarly, other things being equal, the
      sharing of information on current operating and future business plans is more likely to raise
18
      concerns than the sharing of historical information. Finally, other things being equal, the
19    sharing of individual company data is more likely to raise concern than the sharing of
      aggregated data that does not permit recipients to identify individual firm data.”).
20
      These activities are not shielded from antitrust liability through the fact that they occurred in
21    part under the auspices of a trade association. As the FTC has said: “forming a trade
      association does not shield joint activities from antitrust scrutiny: Dealings among
22    competitors that violate the law would still violate the law even if they were done through a
      trade association. For instance, it is illegal to use a trade association to control or suggest
23    prices of members. It is illegal to use information-sharing programs, or standardized contracts,
      operating hours, accounting, safety codes, or transportation methods, as a disguised means of
24
      fixing prices. One area for concern is exchanging price or other sensitive business data among
25    competitors, whether within a trade or professional association or other industry group. Any
      data exchange or statistical reporting that includes current prices, or information that identifies
26    data from individual competitors, can raise antitrust concerns if it encourages more uniform
      prices than otherwise would exist.” https://www.ftc.gov/tips-advice/competition-
27    guidance/guide-antitrust-laws/dealings-competitors/spotlight-trade.
      39
28         ECF No. 140, Resistors (June 24, 2016), ¶ 3.
             DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                      57
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 61 of 88




 1    Corporation (“KOA”), one of those defendants in that case (although not named here), noted

 2    generally, “There are many events that are considered normal in Japan but strange from the

 3    viewpoints of foreigners. Participating in some of these events can put the company at risk of

 4    being deemed taking part in antitrust activities.”40 As also noted in paragraph 101 of the

 5    Resistors complaint:

 6           By July 2014, JEITA’s leadership also had become aware that its activities
             violated the antitrust laws. During that month, JEITA distributed a handout to
 7           its members (including Panasonic) announcing an internal investigation into
             creating an antitrust compliance structure. In particular, the Electronic
 8           Components Working Group announced plans to look into current antitrust
 9           compliance issues arising from its activities.

10           197.    Indeed, JEITA in 2014 informed members through a memorandum that there

11    had been cases where JEITA was required to submit its committee meeting minutes and

12    handouts to the competition law enforcement authorities pursuant to requests.

13           198.   In September of 2014, the PCC presented an explanation of a competition law

14    compliance system that would go into effect the following day.41 Among the rules that were

15    enacted was the requirement that all information exchanges through JEITA use an independent

16    third party to ensure confidentiality. The guidance explained how to conduct association

17    meetings and exchange competitor information in a way that complied with antitrust and

18    competition laws. Concerns about unlawful information exchanges at social gatherings held in

19    conjunction with JEITA meetings were expressed. On February 5, 2015, the PCC announced

20    for the first time that it would conduct a Competition Law Compliance Seminar on February

21    15, 2015, at which the law firm Gibson Dunn would make a presentation. PCC members were

22    warned about exchanging confidential corporate information at social gatherings.

23           199.   Even after all of this, however, antitrust concerns with respect to how JEITA

24    conducted itself remained. For example, in a JEITA IC meeting in January of 2016, JEITA

25
      40
26      Id. ¶10. Koichi Mukaiyama, President of KOA, served as a Chair of the PCC during the
      Class Period.
27    41
        It had been publicly announced that the DOJ commenced its criminal antitrust investigation
28    of capacitor manufacturers in April of 2014.
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                   58
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 62 of 88




 1    members discussed the concerns raised by a German attorney regarding the method for

 2    collecting CF data among JEITA members, including that the companies themselves were

 3    collecting this information. Thereafter, JEITA decided not to allow (as it had been doing) CF

 4    data to be communicated in that fashion. Because CF data included forward-looking non-public

 5    information on demand, the exchange of CF data was another way that Defendants were able

 6    to fix or inflate prices of Inductors.

 7            200.     Similarly, in September of 2016, consideration was given to creating audio

 8    recordings of JEITA meetings. The proposal was not passed because it was perceived as chilling

 9    free communication among JEITA members and because it might create antitrust exposure.

10                     3.     Examples of Conspiratorial Acts in The United States

11            201.     Conspiratorial acts to fix the price of Inductors occurred in the United States as

12    well as Japan.

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      59
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 63 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           60
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 64 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           61
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 65 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           62
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 66 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           63
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 67 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           64
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 68 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           65
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 69 of 88




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                  4.      Subpoenas Issued by DOJ And Presence Of A Leniency Applicant.

13           232.    On January 4, 2018, MLex reported:

14           Electronics manufacturers have been subpoenaed by US antitrust prosecutors as
15           part of a price-fixing investigation involving the inductor market, MLex has
             learned.
16
             Subpoenas were sent out in mid-November, and the San Francisco office at the
17           Department of Justice’s antitrust division is overseeing the investigation, it is
             understood.
18
             The inductor subpoenas are part of a long-running investigation, which also
19           includes capacitors and resistors. The components are part of electrical circuits
20           that store and regulate the flow of electricity, and are ubiquitous in electronic
             devices.
21

22           233.   The subpoenas were issued by a grand jury empaneled in San Francisco,

23    California. Taiyo Yuden, TDK, and Murata received such subpoenas. Panasonic and Sumida

24    have asserted that they have not received such subpoenas, but that does not mean they could

25    not become targets of any investigation regarding Inductors once the materials produced in

26    response to the subpoenas are reviewed by DOJ, especially in light of the information about

27    JEITA meetings described above, of which the DOJ may have been unaware. Nor does it mean

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                    66
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 70 of 88




 1    that Panasonic or Sumida might not have placed a marker with DOJ to obtain leniency, which

 2    is still in the process of being perfected.

 3                234.      The subpoenas at issue are part of an acknowledged criminal investigation by

 4    DOJ. The fact that these companies received subpoenas from a federal grand jury is significant

 5    because it indicates that the DOJ is considering a criminal prosecution, as is reflected in Chapter

 6    3 of the 2014 edition of the DOJ’s Antitrust Division Manual.42 Section F.1 of that chapter notes

 7    that “staff should consider carefully the likelihood that, if a grand jury investigation developed

 8    evidence confirming the alleged anticompetitive conduct, the Division would proceed with a

 9    criminal prosecution.”43 The staff request needs to be approved by the relevant field chief and

10    is then sent to the Antitrust Criminal Enforcement Division.”44 “The DAAG [Deputy Assistant

11    Attorney General] for Operations, the Criminal DAAG, and the Director of Criminal

12    Enforcement will make a recommendation to the Assistant Attorney General. If approved by

13    the Assistant Attorney General, letters of authority are issued for all attorneys who will

14    participate in the grand jury investigation.”45 “The investigation should be conducted by a grand

15    jury in a judicial district where venue lies for the offense, such as a district from or to which

16    price-fixed sales were made or where conspiratorial communications occurred.”46

17                235.      As noted above, MLex on May 20, 2019, also revealed that TDK is an applicant

18    for leniency from the DOJ with respect to the latter’s investigation of Inductors. The

19    significance of a company seeking Type B leniency cannot be understated. According to the

20    DOJ’s “Frequently Asked Questions” about the Antitrust Division’s Leniency Program (as

21    updated on January 26, 2017), an applicant for Type B leniency must admit to participating in

22    a criminal violation of the antitrust laws47:

23    42
           http://www.justice.gov/atr/public/divisionmanual/chapter3.pdf.
24    43
           Id. at III-82.
25    44
           Id.
26    45
           Id. at III-83.
27    46
           Id.
28    47
           https://www.justice.gov/atr/page/file/926521/download.
                 DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                        Case No. 5:18-cv-00198-EJD-NC
                                                         67
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 71 of 88



               5. Does a leniency applicant have to admit to a criminal violation of the antitrust
 1             laws before receiving a conditional leniency letter?
 2
               Yes. The Division's leniency policies were established for corporations and
 3             individuals "reporting their illegal antitrust activity," and the policies protect
               leniency recipients from criminal conviction. Thus, the applicant must admit its
 4             participation in a criminal antitrust violation involving price fixing, bid rigging,
               capacity restriction, or allocation of markets, customers, or sales or production
 5             volumes before it will receive a conditional leniency letter. Applicants that have
 6             not engaged in criminal violations of the antitrust laws have no need to receive
               leniency protection from a criminal violation and will receive no benefit from
 7             the leniency program.48

 8             236.    As indicated on the same DOJ webpage, the leniency applicant must also

 9    establish “[t]he confession of wrongdoing is truly a corporate act, as opposed to isolated

10    confessions of individual executives or officials.”

11                     5.     Use of Trade Associations Other than JEITA to Facilitate and

12                            Organize the Conspiracy

13             237.    Trade associations other than JEITA provided opportunities for the Defendants

14    to meet frequently and exchange information to facilitate collusion. The Defendants are

15    members of a number of trade associations in the United States, Asia and Europe. Their

16    overlapping membership in various trade associations also provided incentive for cartel

17    members to stay within the illegally agreed upon price framework, as they could monitor and

18    police one another’s activities in the inductors market and punish non-compliance. The

19    Defendants’ participation in trade associations, as described above, helped facilitate their

20    collusion.

21             238.    One such organization is the Electronic Components Industry Association

22    (“ECIA”), which is located in Alpharetta, Georgia. Several of the Defendants are members of

23    this organization, including MENA, Sumida America, TDK America, and PCNA (through its

24    division Panasonic Industrial Sales Company of America). They regularly meet to discuss

25    matters of mutual concern. As the website of the ECIA states:

26             ECIA provides resources and opportunities for members to improve their
               business performance while enhancing the industry’s overall capacity for growth
27

28    48
           https://www.justice.gov/atr/page/file/926521/download.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       68
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 72 of 88



                and profitability. From driving critical conversations and process optimization
 1              to product authentication and industry advocacy, ECIA is your trusted source
 2              for support, insight and action.

 3              Bringing together the talent and experience of broad array of industry leaders
                and professionals representing all facets of the electronics components supply
 4              chain, ECIA is uniquely positioned to enable individual connection as well as
                industry-wide collaboration. As the supply chain becomes increasingly more
 5              complex, ECIA serves as a vital nexus for refinement and progress.49
 6              239.   For manufacturers, the ECIA promises access to “[d]ata & statistics for better
 7    decision-making (Executive summaries, confidence surveys, end market reports, etc.),” the
 8    opportunity to “[s]hape opinion and direction by participating on Councils and Committees that
 9    design, develop, and publish processes the industry will follow” and “[n]etworking among the
10    industry leaders (…can’t have enough professional relationships!).”50
11              240.   The data and statistics mentioned by ECIA are significant. For the inductors
12    market, ECIA prepares quarterly sale reports of inductors sold in North America, as well as
13    indices of monthly and weekly sales of electronic components.51 The ECIA also has a Statistics
14    and Industry Data Council, the role of which is defined as follows:
15
                The Statistics and Industry Data Council oversees several programs that collect
16              and provide unique industry data. These include commodity and market segment
                level sales trends as well as discrete passive electronic components market
17
                reports. The primary outputs are the Electronic Component Sales Trends survey
18              (ECST) and the MS Series, a collection of 13 individual reports on capacitors,
                resistors, and inductors that include world statistics.52
19
      The same webpage goes on to list among “2014 accomplishments” that the Statistics and
20
      Industry Data Council “[c]ompiled and published more than 100 statistics reports (MS series)
21
      on North American Sales and Booking for capacitors, resistors and inductors plus monthly
22
      reports on world statistics for capacitors and quarterly reports for world statistics for resistors
23

24

25
      49
           https://www.ecianow.org/about-ecia/what-we-do/.
26    50
           https://www.ecianow.org/join-ecia/manufacturer/.
27    51
           https://www.ecianow.org/north-america-sales-booking-reports/.
      52
28         https://www.ecianow.org/about-ecia/councils/statistics-industry-data-council/.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      69
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 73 of 88




 1    and inductors.” Within the council is the “Passive Components Market Services Working

 2    Group,” of which TDK America, Panasonic Corporation, and MENA are members.

 3             241.    The ECIA, like the European inductors trade association described below, hosts

 4    periodically World Capacitor/Resistor/Inductor Trade Statistics meetings, which are held

 5    biannually. Many Defendants named here, as well as defendants sued in the Capacitors and

 6    Resistors class actions, attend these meetings. As stated on ECIA’s website with respect to the

 7    April 2012 meeting held in Washington DC, “‘[t]hese World Meetings demonstrate a unique

 8    cooperation among major companies in the international electronic components community,’

 9    says Jim Bruorton, KEMET Electronics and WCTS Chairman, The Americas. ‘The meetings

10    offer a one of a kind opportunity for the three regions to discuss common goals and issues in

11    the industry. This special session provides a baseline for many of these discussions.’”53

12             242.    By virtue of their membership in such organizations, the Defendants have the

13    opportunity to meet, have improper discussions under the guise of legitimate business contacts,

14    and perform acts necessary for the operation and furtherance of the conspiracy. ECIA, for

15    example, hosts an annual “Executive Conference.” The 2014 conference was held in Chicago,

16    Illinois, and the 2015 conference was held in Chicago on October 25-27, 2015. ECIA also hosts

17    an “EDS Summit” that includes electronic component manufacturers “where valuable idea

18    exchange can happen through high-level strategic meetings, event functions and informal

19    gatherings.”54 This year’s EDS Summit took place on May 15-18, 2018 in Las Vegas, Nevada.

20             243.    Another trade association to which some of the Defendants belong is the

21    European Passive Components Industry Association (“EPCIA”), which is headquartered in

22    Brussels, Belgium. Its members include Murata and Panasonic entities. The Vice-President of

23    EPCIA is Reinhard Sperlich of Murata Europe GmBH, which is headquartered in Nürnberg,

24    Germany. EPCIA’s goal is “[t]o represent and promote the common interests of the Passive

25    Components Manufacturers active in Europe to ensure an open and transparent market for

26

27    53
           https://www.ebnonline.com/document.asp?doc_id=239406.
      54
28         https://www.ecianow.org/connection-points/eds/.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                     70
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 74 of 88




 1    Passive Components in Europe as part of the global market place”; among its activities are

 2    providing members with “general market data,” “[f]acilitat[ing] worldwide networking

 3    between Passive Component Manufacturers at expert/Management level” and “[r]elat[ing] with

 4    similar Industry Associations in other Regions around the world.”55

 5                    6.     Other Interactions

 6             244.   Beyond trade associations, Murata, TDK, and Taiyo Yuden have a history of

 7    working closely together. For example, in 2005, they jointly prepared and proposed new

 8    recommended dimensions for Ultra-Compact Multilayer Chip Ceramic Capacitors.

 9             245.   In Taiyo Yuden’s 2013 annual report, Eiji Watanuke, its President, stated that

10    “we are transforming our business model to accommodate the formation of alliances with other

11    companies. Looking ahead, we intend to proactively enter these markets characterized as being

12    comparatively less susceptible to price competition.”

13             246.   As discussed above, beginning in September of 2005, Taiyo Yuden and Kemet

14    entered into a “comprehensive sales alliance agreement” “to engage in mutual sales of each

15    other’s entire product lines.”56

16             247.   Likewise, the Defendants had opportunities to meet and conspire at industry

17    events such as Semicon Japan, which has an annual trade show and bills itself as the premier

18    exposition for the electronics manufacturing supply chain.

19             248.   Taken together, all of these characteristics of the industry including economic

20    characteristics inconsistent with the qualities of a competitive market; collusive activities at

21    JEITA meetings and related meetings, significant opportunities to conspire at other venues, the

22    history of past collusion in related markets for passive electronics or in other electronic

23    component markets by certain of these defendants, and the grand jury investigation, strongly

24    support an inference of collusion.

25
26
      55
           https://www.eusemiconductors.eu/epcia/epcia-home.eu/epcia/epcia-home.
27    56
        https://www.yuden.co.jp/ut/news/release/pdf_25.pdf. This arrangement continued during
28    the period when Kemet had a financial and ownership stake in NEC Tokin.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                    71
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 75 of 88



                       7.     Some Defendants’ Involvement in Other Conspiracies in Electronic
 1
                              Product Markets Further Support an Inference of Conspiratorial
 2                            Conduct Based on Similar Facts Pled Here

 3              249.   Collusion is also the most plausible explanation of what occurred in the

 4    inductors market. Defendants Panasonic, Tokin (the successor to NEC Tokin), Taiyo Yuden,

 5    and TDK are well-known recidivist antitrust violators. Panasonic, one of the world’s leading

 6    manufacturers of inductors generally, has pled guilty in numerous price-fixing cases, including

 7    electronic products.

 8              250.   On September 30, 2010, Panasonic agreed to plead guilty and to pay a large

 9    criminal fine for its participation in a conspiracy to price-fix refrigerant compressors from

10    October 14, 2004 through December 31, 2007.

11              251.   On July 18, 2013, Panasonic agreed to plead guilty and to pay a $45.8 million

12    criminal fine for its participation in a conspiracy to price-fix switches, steering angle sensors

13    and automotive high intensity discharge ballasts installed in cars sold in the United States and

14    elsewhere from at least as early as September of 2003 until at least February of 2010.

15              252.   That same day, Panasonic’s subsidiary, SANYO Electric Co., Ltd., agreed to

16    plead guilty and to pay a large criminal fine for its participation in a conspiracy to fix the prices

17    of cylindrical lithium-ion battery cells sold worldwide for use in notebook computer battery

18    packs from about April of 2007 until about September of 2008.

19              253.   In 2008, Panasonic created “Rules Concerning Activity and Relationship with

20    Competitors” that were supposed to ensure antitrust compliance; a Compliance Committee that

21    meets annually was set up to monitor these efforts. The rules did not solve the problem. In its

22    2012 corporate “Sustainability Report,” Panasonic stated:

23              In fiscal 2012, the company reviewed the efforts related to the company’s
24              compliance activities in the corporate “Compliance Committee” and discussed
                additional personnel measures. The top management strongly restated that it is
25              the company’s policy not to engage in cartel activities and requests employees
                mainly in sales and marketing departments to confirm whether they encounter
26              suspicious activities or not.57
27
      57
           https://www.panasonic.com/global/corporate/sustainability/pdf/sr2012e.pdf.
28
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       72
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 76 of 88




 1           254.      The same report noted that Panasonic had created a Global & Group Risk

 2    Management Committee chaired by the President of the company and including directors and

 3    executive officers in charge of corporate operational functions at the company’s headquarters.

 4    That group identified the “corporate major risks” for the then just-ended fiscal year 2012 and

 5    the then upcoming fiscal year 2013. On both lists was “Cartels.” Subsequent corporate

 6    sustainability reports for 2013, 2014 and 2015 identified this same “corporate major risk’ for

 7    the 2013, 2014 and 2015 fiscal years, as well as the 2016 fiscal year.58

 8           255.      The foregoing pattern of anticompetitive practices in various technology-related

 9    markets is illustrative of Panasonic’s corporate conduct, which has included illegal activity

10    aimed at generating profits at the expense of its customers. It is highly plausible that the same

11    type of conduct occurred in the Inductors market.

12           256.      Faced with an overall decline in demand for their Inductors, and steep price

13    declines after the introduction of the ITA, Panasonic and its colleagues had a keen desire to

14    avoid price competition.

15           257.      As noted above, NEC Tokin, the predecessor of Defendant Tokin, was fined by

16    the JFTC and by a federal district court judge for fixing the prices of certain capacitors and one

17    of its executives (Mr. Date, who participated in meetings of both the IC and the PCC meetings)

18    has been indicted for his involvement in that conspiracy.

19           258.      Likewise, Taiyo Yuden has also been accused of, or investigated for,

20    anticompetitive practices by foreign competition authorities. On June 26, 2018, MLex reported

21    that the Korean Fair Trade Commission (“KFTC”) had completed its investigation into cartel

22    activity in the capacitors market in South Korea. According to MLex, Taiyo Yuden was

23    implicated in the KFTC’s report, along with Panasonic, NEC-Tokin, and other capacitors

24    manufacturers.

25           259.      In 2009, Taiyo Yuden was fined two million New Taiwan Dollars (NT$) and

26    ordered to cease its illegal licensing practices by the Taiwanese Fair Trade Commission for

27    58
        Id.; http://www.panasonic.com/global/corporate/sustainability/downloads/back_number/
28    pdf/2014/sr2014e.pdf.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      73
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 77 of 88




 1    violating the Taiwanese Fair Trade Act in conspiring with Royal Dutch Philips Electronics,

 2    Ltd. and Sony Corporation to abuse their joint monopoly power in the Market for CD-

 3    Recordable discs.59

 4             260.    Similarly, in July of 2016, the JFTC raided the offices of TDK Corporation and

 5    NHK Spring Co. (“NHK”) on suspicion that they created an unlawful cartel concerning

 6    suspensions for hard disk drives (“HDD”). In February of 2018, the JFTC fined suspension

 7    makers 1076.16 million yen for agreeing to fix prices. In April of 2018, CADE—Brazil’s

 8    Administrative Council for Economic Defense—announced that it was investigating a cartel

 9    among HDD suspension manufacturers that included TDK and NHK.

10             261.    The highly concentrated nature and structure of the inductors market made it

11    likely that collusion would be both possible and profitable. As shown above, Defendants

12    comprised over 75% of the market during much of the Class Period.

13      VI.     TOLLING OF THE STATUTE OF LIMITATIONS PURSUANT TO THE
                INJURY-DISCOVERY RULE AND THE DOCTRINE OF FRAUDULENT
14                                  CONCEALMENT
15             262.   Plaintiffs and members of the Class could not have discovered, with reasonable

16    diligence, the existence of the conspiracy, or the fact that they had been injured as a result of it,

17    until the DOJ’s investigation was made public in January of 2018.

18             263.   Defendants actively concealed the existence of the conspiracy from Plaintiffs

19    and members of the Class, and there is nothing in the public domain that would put Plaintiffs

20    or anyone else on notice that the Defendants were conspiring at meetings regarding prices for

21    Inductors sold in the United States. These acts of concealment included collusive conduct

22    carried out under the auspices of what were presented to the public as legitimate trade

23    associations, such as JEITA.

24             264.   There was no way Plaintiffs could have learned that conspiratorial conduct

25    concerning Inductors was occurring through trade associations such as JEITA, the meetings of

26    which were non-public. Nor were Plaintiffs privy to the conspiratorial acts that occurred at

27    social gatherings of Defendants’ executives that occurred in proximity to JEITA meetings,

28    59
           https://www.ftc.gov.tw/internet/english/doc/docDetail.aspx?uid=786&docid=1720.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       74
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 78 of 88




 1    where conspiratorial discussions occurred orally or through other surreptitious means.

 2

 3

 4           265.    Defendants’ own public statements concealed the existence of the alleged

 5    conspiracy. For example, Murata in its Fiscal Year 2004, 2007 and 2008 Annual Reports

 6    repeatedly referred to “competition” as being “fierce.” Many of TDK’s Annual Reports during

 7    the Class Period also refer to the challenges of “competition.” Similarly, in its Annual Reports

 8    during the Class Period (such as those from 2009-11), Taiyo Yuden touted its “social

 9    responsibility” charter and how it engaged in “fair, open and free competition” and how it was

10    facing “increased” competition. And Panasonic, despite all its public pronouncements that it

11    was educating its executives and departing from its cartel past, has in fact, not done so.

12           266.    Several of the Defendants have adopted and promulgated a “code of conduct”

13    that is at odds with their participation in the alleged conspiracy.

14           267.    Thus, Murata said in its 2007 Code of Conduct that “[w]e will conduct fair

15    business by complying with all applicable laws and regulations regarding antitrust and fair

16    competition and trade.”60

17           268.    Similarly, TDK’s 2005 Code of Conduct states that:

18           In general, the purpose of antitrust laws or similar competition laws in many
19           countries is to encourage free competitions or trade and to protect consumer
             interests. TDK Members must exercise special care to ensure that any business
20           activity with representatives of other companies is not contrary to such antitrust
             laws or similar anti-competition laws of other countries, where applicable. Each
21           member organization of TDK Group should have its compliance company
             policy with regard to its respective applicable antitrust laws or similar anti-
22           competition laws, and such policy must be respected or observed by TDK
23           Members of the member organization.61

24

25
      60
26      https://www.murata.com/~/media/webrenewal/about/csr/management/compliance/
      p02.ashx?la=en.
27    61
        https://www.sec.gov/Archives/edgar/data/203383/000114554907001603/
28    k01416exv11w1.htm.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      75
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 79 of 88




 1              269.    Likewise, Taiyo Yuden’s Code of Conduct states that “[a]ny unfair business

 2    practice or suspected act of cartel behavior, abuse of dominant bargaining position, tie-in sales

 3    or other acts for improper restriction of trade or unfair transaction shall be never committed.”62

 4              270.    Sumida’s “business principles” include the precept that “[w]e respect the

 5    manners, customs and laws of local regions in all our business activities.”63

 6              271.    And Panasonic’s 2008 Code of Conduct states that “[w]e will respect free and

 7    fair competition, and abide by all applicable antitrust (competition law) and other laws and

 8    regulations.”64

 9              272.    Kemet, which owns Tokin, has a code of conduct that includes the following:

10              Antitrust laws, sometimes also called competition laws, govern the way that
                companies interact with their competitors, customers, and suppliers in the
11              market place. They are designed to encourage competition by prohibiting
                unreasonable restraints on trade. KEMET and its directors, officers, and
12              employees are required to comply with the antitrust and unfair competition laws
13              of the many countries in which the company does business. These laws are
                complex and vary considerably from country to country. They generally
14              concern:

15              • Agreements with competitors that harm customers, including price fixing
                and allocations of customers or contractors,
16

17              • Agreements that unduly limit a customer’s ability to sell a product,
                including establishing the resale price of a product or service or conditioning
18              the sale of products on an agreement to buy other company products and
                services, and/or
19
                • Attempts to monopolize, including pricing a product below cost in order to
20              eliminate competition.
21
                KEMET is committed to competing vigorously but fairly for suppliers and
22              customers in all regions and countries where we do business. Violating antitrust
                laws is a serious matter, and could place both the company and the individual
23              at risk for substantial criminal penalties.
24

25
      62
           https://www.yuden.co.jp/cs/company/csr/charter/rule.html.
26
      63
           https://www.sumida.com/info-centre/index.php?categoryId=17#BusinessPrinciples.
27    64
        https://www.panasonic.com/global/corporate/management/code-of-conduct/pdf/code-of-
28    conduct/02_coc2008English.pdf.
              DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                       76
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 80 of 88




 1            273.    By promulgating these codes of conduct and then not living up to them, the

 2    Defendants engaged in fraudulent concealment.

 3            274.    As reported in the Resistors complaint described above, Defendants also began

 4    sanitizing the minutes memorializing their meetings at JEITA in order to cover their tracks,

 5    changing the entries on its meeting minutes from “information exchange conducive to corporate

 6    management” to “information exchange concerning general market conditions,” regardless of

 7    the actual information exchanged in them.

 8            275.

 9

10                           VII.     CLASS ACTION ALLEGATIONS

11            276.    Plaintiffs bring this action on behalf of themselves and as a class action pursuant

12    to Federal Rules of Civil Procedure 23(a), (b)(2) and (b)(3), on behalf of the members of a

13    Class, which is defined as follows:

14            277.    All persons or entities in the United States, its territories, and the District of

15    Columbia who purchased Inductors (including through controlled subsidiaries, agents,

16    affiliates, or joint ventures) from any of the Defendants identified therein, their subsidiaries,

17    agents, affiliates or joint ventures from January 1, 2003 through December 31, 2017 (the “Class

18    Period”). This Class includes two Subclasses: (a) those who bought Inductors from one of the

19    Defendants and (b) those who bought manufactured products containing Inductors made by one

20    of the Defendants from one or more of the Defendants. Excluded from the Class are the

21    Defendants and their co-conspirators, subsidiaries, agents, and/or affiliates; Defendants’

22    officers, directors, management, employees, subsidiaries, and/or agents; all governmental

23    entities; and the Judges and chambers staff presiding over this case, as well as any members of

24    their immediate families.

25            278.    The Class definition thus encompasses those who purchased Inductors and/or

26    product(s) containing one or more Inductors from any of the Defendants, even if the Inductors

27    purchased were manufactured, sold, or distributed by a given Defendant’s predecessors,

28    parents, business units, subsidiaries, affiliated entities, principals, agents, or co-conspirators.
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                       77
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 81 of 88




 1           279.    While Plaintiffs do not know the exact number of the members of the Class, they

 2    believe there are at least thousands of members.

 3           280.    Plaintiffs also do not know the exact duration of the alleged conspiracy and

 4    reserve the right to amend its complaint.

 5           281.    Common questions of law and fact exist as to all members of the Class. This is

 6    particularly true given the nature of Defendants’ conspiracy, which was applicable to all of the

 7    members of the Class, thereby making appropriate relief with respect to the Class as a whole.

 8    Such questions of law and fact common to the Class include, but are not limited to:

 9                   a. Whether Defendants engaged in a combination and conspiracy among

10                       themselves to fix, raise, maintain, and/or stabilize the prices of Inductors

11                       sold to customers in the United States, its territories and the District of

12                       Columbia;

13                   b. The identity of the participants of the alleged conspiracy;

14                   c. The duration of the alleged conspiracy and the acts carried out by

15                       Defendants in furtherance of the conspiracy;

16                   d. Whether the alleged conspiracy violated the Sherman Act;

17                   e. Whether the conduct of Defendants, as alleged in this 2CAC, caused

18                       injury to the business or property of Plaintiffs and members of the Class;

19                   f. The effect of the alleged conspiracy on the prices of Inductors sold in the

20                       United States during the Class Period;

21                   g. The appropriate injunctive and related equitable relief; and

22                   h. The appropriate class-wide measure of damages.

23           282.    The claims of Dependable, Powerweb, and Lifetime are typical of the claims of

24    the members of the Subclass who bought Inductors from any of the Defendants, and the claims

25    of Arch and Cambridge are typical of the claims of members of the Subclass who bought

26    manufactured products containing Inductors made by one of the Defendants from one or more

27    of the Defendants. The Plaintiffs will fairly and adequately protect the interests of the entire

28    Class. Plaintiffs and all members of the Class are similarly affected by Defendants’ wrongful
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                     78
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 82 of 88




 1    conduct in that they paid artificially inflated prices for Inductors purchased from the Defendants

 2    or manufactured products containing Inductors made by one of the Defendants.

 3            283.    Plaintiffs’ claims arise out of the same common course of conduct giving rise to

 4    the claims of the other members of the Class. Plaintiffs’ interests are coincident with, and not

 5    antagonistic to, those of the other members of the Class. Plaintiffs are represented by counsel

 6    who are competent and experienced in the prosecution of antitrust, unfair competition, and class

 7    action litigation.

 8            284.    The questions of law and fact common to the members of the Class predominate

 9    over any questions affecting only individual members, including legal and factual issues

10    relating to liability and damages.

11            285.    Class action treatment is a superior method for the fair and efficient adjudication

12    of the controversy, in that, among other things, such treatment will permit a large number of

13    similarly situated persons to prosecute their common claims in a single forum simultaneously,

14    efficiently and without the unnecessary duplication of evidence, effort and expense that

15    numerous individual actions would engender. The benefits of proceeding through the class

16    mechanism, including providing injured persons or entities with a method for obtaining redress

17    for claims that it might not be practicable to pursue individually, substantially outweigh any

18    difficulties that may arise in management of this class action.

19            286.    The prosecution of separate actions by individual members of the Class would

20    create a risk of inconsistent or varying adjudications, establishing incompatible standards of

21    conduct for Defendants.
                                  VIII.   CLAIM FOR RELIEF
22                              VIOLATIONS OF THE SHERMAN ACT
23                                        15 U.S.C. §§ 1 and 3
                                    (Alleged against all Defendants)
24
              287.    Plaintiffs hereby repeat and incorporate by reference each preceding and
25
      succeeding paragraph as though fully set forth herein.
26
              288.    Defendants violated Sections 1 and 3 of the Sherman Act by conspiring to
27
      artificially restrict competition in the market for inductors. During the Conspiracy Period, the
28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      79
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 83 of 88




 1    Defendants met repeatedly to exchange competitively sensitive information, including price

 2    and price-related information. These meetings include meetings that were orchestrated by or

 3    through JEITA. The effect of these meetings was to raise, fix, set, stabilize, or otherwise

 4    artificially manipulate the prices of Inductors beyond the natural interplay of supply and

 5    demand.

 6            289.      Defendants formed a cartel, organized in part around JEITA meetings, designed

 7    to raise, fix, set, stabilize, or otherwise artificially manipulate the prices of Inductors beyond

 8    the natural interplay of supply and demand.

 9            290.      As described above, Defendants implemented this conspiracy in the United

10    States as well.

11            291.      As a result of Defendants’ and their co-conspirators’ unlawful conduct and acts

12    taken in furtherance of their conspiracy, prices for Inductors and manufactured products

13    containing Inductors sold to purchasers in the United States, its territories, and the District of

14    Columbia during the Class Period were raised, fixed, maintained, or stabilized at artificially

15    inflated cartel levels.

16            292.      The combination or conspiracy among Defendants consisted of a continuing

17    agreement, understanding and concerted action among Defendants and their co-conspirators.

18            293.      For purposes of formulating and effectuating their combination or conspiracy,

19    Defendants and their co-conspirators did those things they combined or conspired to do,

20    including setting prices of Inductors at supra-competitive prices, and selling these Inductors to

21    Plaintiffs and the members of the Class.

22            294.      Defendants’ anticompetitive and unlawful conduct is illegal per se.

23            295.      As a result of Defendants’ anticompetitive and unlawful conduct, Plaintiffs and

24    the members of the Class have been injured in their businesses and property in that they have

25    paid more for the Inductors that they purchased during the Class Period than they otherwise

26    would have paid but for Defendants’ conduct.

27

28
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      80
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 84 of 88




 1                                IX.   DEMAND FOR JUDGMENT

 2           296.    Plaintiffs request that the Court enter judgment on its behalf and on behalf of the

 3    Class that:

 4                  A. This action may proceed as a class action, with Plaintiffs serving as Class

 5                     Representative under Fed. R. Civ. P. 23(c);

 6                  B. Defendants have violated Sections 1 and 3 of the Sherman Act (15 U.S.C. §§

 7                     1 and 3) and that Plaintiffs and the Class have been injured in their business

 8                     and property as a result of Defendants’ violations;

 9                  C. Plaintiffs and the Class are entitled to recover damages sustained by them, as

10                     provided by the federal antitrust laws under which relief is sought herein, and

11                     that a joint and several judgment in favor of Plaintiffs and the Class be entered

12                     against Defendants in an amount subject to proof at trial, which is to be trebled

13                     in accordance with Section 4 of the Clayton Act, 15 U.S.C. § 15;

14                  D. Plaintiffs and the Class are entitled to pre-judgment and post-judgment interest

15                     on the damages awarded them, and that such interest be awarded at the highest

16                     legal rate from and after the date this class action complaint is first served on

17                     Defendants;

18                  E. Plaintiffs and the Class are entitled to equitable relief under 15 U.S.C. § 26

19                     appropriate to remedy Defendants’ restraint of trade, including issuing a

20                     permanent injunction against Defendants and their parents, subsidiaries,

21                     affiliates, successors, transferees, assignees and the respective officers,

22                     directors, partners, agents, and employees thereof and all other persons acting

23                     or claiming to act on their behalf from repeating (or continuing and

24                     maintaining) the conspiracy or agreements alleged herein;

25                  F. Defendants are to be jointly and severally responsible financially for all costs,

26                     including the expenses of a Court-approved notice program;

27                  G. Plaintiffs and the Class recover their reasonable attorneys’ fees as provided by

28                     law; and
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     81
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 85 of 88




 1                   H. Plaintiffs and the Class receive such other or further relief as may be just and

 2                      proper.

 3                                       X.    JURY DEMAND

 4            297.    Pursuant to Federal Rule of Civil Procedure 38(c), Plaintiffs demand a trial by

 5    jury on all matters so triable.

 6

 7     Dated: July 24, 2019                             Respectfully submitted,
                                                        /s/ Lesley E. Weaver
 8

 9                                                      Lesley E. Weaver (SBN 191305)
                                                        Matthew S. Weiler (SBN 236052)
10                                                      BLEICHMAR FONTI & AULD LLP
                                                        555 12th Street, Suite 1600
11                                                      Oakland, CA 94607
                                                        Tel.: (415) 445-4003
12
                                                        Fax: (415) 445-4020
13                                                      lweaver@bfalaw.com
                                                        mweiler@bfalaw.com
14

15                                                      /s/ Michael P. Lehmann
16
                                                        Michael P. Lehmann (SBN 77152)
17                                                      Bonny E. Sweeney (SBN 176174)
                                                        Christopher Lebsock (SBN 184546)
18                                                      Samantha Stein (SBN 302034)
                                                        HAUSFELD LLP
19                                                      600 Montgomery Street, Suite 3200
20                                                      San Francisco, CA 94111
                                                        Tel.: (415) 633-1908
21                                                      Fax: (415) 358-4980
                                                        mlehmann@hausfeld.com
22                                                      bsweeney@hausfeld.com
                                                        clebsock@hausfeld.com
23                                                      sstein@hausfeld.com
24
                                                        Interim Co-Lead Counsel for the Proposed
25                                                      Direct Purchaser Class

26
                                                        Marc H. Edelson (admitted pro hac vice)
27
                                                        EDELSON & ASSOCIATES, LLC
28                                                      3 Terry Drive, Suite 205
            DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                      82
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 86 of 88



                                             Newtown, PA 18940
 1                                           Tel.: (215) 867-2399
 2                                           medelson@edelson-law.com

 3                                           Joshua H. Grabar (admitted pro hac vice)
                                             GRABAR LAW OFFICE
 4                                           1735 Market Street, Suite 3750
                                             Philadelphia, PA 19103
 5                                           Tel.: (267) 507-6085
 6                                           jgrabar@grabarlaw.com

 7                                           Guido Saveri (SBN 22349)
                                             R. Alexander Saveri (SBN 173102)
 8                                           SAVERI & SAVERI, INC.
                                             706 Sansome Street
 9
                                             San Francisco, CA 94111
10                                           Tel.: (415) 217-6810
                                             guido@saveri.com
11                                           rick@saveri.com
                                             zirpoli@saveri.com
12
                                             Christopher M. Burke (SBN 214799)
13
                                             Walter W. Noss (SBN 277580)
14                                           Hal Cunningham (SBN 243048)
                                             John Jasnoch (SBN 281605)
15                                           SCOTT + SCOTT ATTORNEYS AT LAW
                                             LLP
16                                           600 W. Broadway, Suite 3300
                                             San Diego, CA 92101
17
                                             Tel.: (619) 233-4565
18                                           Fax: (619) 233-4565

19                                           Todd A. Seaver (SBN 271067)
                                             Joseph J. Tabacco, Jr. (SBN 75484)
20                                           Matthew D. Pearson (SBN 235339)
21                                           Sarah Khorasanee McGrath (SBN 263935)
                                             BERMAN TABACCO
22                                           44 Montgomery Street, Suite 650
                                             San Francisco, CA 94104
23                                           Tel.: (415) 433-3200
                                             Fax: (415) 433-6382
24                                           jtabacco@bermantabacco.com
25                                           tseaver@bermantabacco.com
                                             mpearson@bermantabacco.com
26                                           smcgrath@bermantabacco.com

27                                           Marc Greenspon
                                             BERMAN TABACCO
28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           83
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 87 of 88



                                             One Liberty Square
 1                                           Boston, MA 02109
 2                                           Tel.: (617) 542-8300
                                             Fax: (617) 542-1194
 3                                           mgreenspon@bermantabacco.com

 4                                           Vincent Briganti
                                             Barbara Hart
 5                                           LOWEY DANNENBERG P.C.
 6                                           White Plains Plaza
                                             44 South Broadway, Suite 1100
 7                                           White Plains, NY 10601
                                             Tel.: (914) 997-0500
 8                                           Fax: (914) 997-0035
                                             vbriganti@lowey.com
 9
                                             bhart@lowey.com
10
                                             Brian Murray
11                                           Lee Albert
                                             GLANCY PRONGAY & MURRAY
12                                           230 Park Avenue, Suite 530
                                             New York, NY 10169
13
                                             Tel.: (212) 682-5340
14                                           Fax: (212) 884-0988
                                             bmurray@glancylaw.com
15                                           lalbert@glancylaw.com
16                                           Allan Steyer (SBN 100318)
                                             D. Scott Macrae (SBN 104663)
17
                                             STEYER LOWENTHAL
18                                           BOODROOKAS ALVAREZ & SMITH LLP
                                             One California Street, Suite 300
19                                           San Francisco, CA 94111
                                             Tel.: (415) 421-3400
20                                           Fax: (415) 421-2234
21                                           asteyer@steyerlaw.com
                                             smacrae@bamlawca.com
22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                           84
     Case 5:18-cv-00198-EJD Document 326-3 Filed 07/24/19 Page 88 of 88




 1                                                     Arthur N. Bailey
 2                                                     R. Anthony Rupp, III
                                                       Marco Cercone
 3                                                     RUPP BASE PFALZGRAF
                                                       CUNNINGHAM, LLC
 4                                                     424 Main Street, 1600 Liberty Building
                                                       Buffalo, NY 14202
 5                                                     Tel: (716) 854-3400
 6                                                     bailey@ruppbaase.com
                                                       rupp@ruppbaase.com
 7                                                     cercone@ruppbaase.com

 8                                                     Additional Counsel for the Proposed Direct
                                                       Purchaser Class
 9

10

11           Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document
      has been obtained from each of the other signatories above.
12

13    Date: July 24, 2019
                                                                       /s/ Matthew S. Weiler
14                                                                         Matthew S. Weiler

15

16

17

18

19

20

21

22

23

24

25
26

27

28
           DPPS’ [PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                     85
